





Exhibit 10.4


EXHIBIT A


        FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT

dated as of October 19, 2005,

as amended and restated as of June 1, 2007,

as further amended and restated as of June 12, 2009,

among

JANUS CAPITAL GROUP INC.,

THE LENDERS PARTY HERETO,

CITIBANK, N.A.,
as Agent,

and

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

--------------------------------------------------------------------------------


CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

Co-Arrangers and Co-Book Managers

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page  

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

 

Defined Terms

   
1  

SECTION 1.02.

 

Terms Generally

    22  

SECTION 1.03.

 

Accounting Terms

    23  

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.

 

Commitments

   
23  

SECTION 2.02.

 

Loans

    23  

SECTION 2.03.

 

Competitive Bid Procedure

    24  

SECTION 2.04.

 

Standby Borrowing Procedure

    26  

SECTION 2.05.

 

Standby Interest Elections

    26  

SECTION 2.06.

 

Fees

    27  

SECTION 2.07.

 

Repayment of Loans; Evidence of Debt

    28  

SECTION 2.08.

 

Interest on Loans

    28  

SECTION 2.09.

 

Default Interest

    29  

SECTION 2.10.

 

Alternate Rate of Interest

    29  

SECTION 2.11.

 

Termination and Reduction of Commitments

    29  

SECTION 2.12.

 

Prepayment

    30  

SECTION 2.13.

 

Reserve Requirements; Change in Circumstances

    31  

SECTION 2.14.

 

Change in Legality

    32  

SECTION 2.15.

 

Indemnity

    32  

SECTION 2.16.

 

Pro Rata Treatment

    33  

SECTION 2.17.

 

Sharing of Setoffs

    33  

SECTION 2.18.

 

Payments

    34  

SECTION 2.19.

 

Taxes

    34  

SECTION 2.20.

 

Termination or Assignment of Commitments under Certain Circumstances

    37  

SECTION 2.21.

 

Lending Offices and Lender Certificates; Survival of Indemnity

    37  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

 

Corporate Existence and Standing

   
37  

SECTION 3.02.

 

Authorization and Validity

    37  

SECTION 3.03.

 

No Conflict; Governmental Consent

    38  

SECTION 3.04.

 

Compliance with Laws; Environmental and Safety Matters

    38  

SECTION 3.05.

 

Financial Statements

    38  

SECTION 3.06.

 

No Material Adverse Change

    39  

SECTION 3.07.

 

Subsidiaries

    39  

SECTION 3.08.

 

Litigation

    39  

SECTION 3.09.

 

Material Agreements

    39  

SECTION 3.10.

 

Regulation U

    39  

SECTION 3.11.

 

Investment Company Act

    39  

SECTION 3.12.

 

Use of Proceeds

    39  

SECTION 3.13.

 

Taxes

    39  

SECTION 3.14.

 

Accuracy of Information

    39  

SECTION 3.15.

 

No Undisclosed Dividend Restrictions

    40  

SECTION 3.16.

 

Properties

    40  

SECTION 3.17.

 

Collateral Matters

    40  

--------------------------------------------------------------------------------



 
   
  Page  

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.

 

Restatement Effective Date

   
41  

SECTION 4.02.

 

All Borrowings

    41  

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

 

Conduct of Business; Maintenance of Ownership of Subsidiaries and Maintenance of
Properties

   
42  

SECTION 5.02.

 

Insurance

    42  

SECTION 5.03.

 

Compliance with Laws and Payment of Material Obligations and Taxes

    42  

SECTION 5.04.

 

Financial Statements, Reports, etc

    43  

SECTION 5.05.

 

Notices of Material Events

    45  

SECTION 5.06.

 

Books and Records; Access to Properties and Inspections

    45  

SECTION 5.07.

 

Use of Proceeds

    45  

SECTION 5.08.

 

Information Regarding Collateral; Deposit Accounts; Securities Accounts

    45  

SECTION 5.09.

 

Additional Subsidiaries

    46  

SECTION 5.10.

 

Further Assurances

    46  

ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.

 

Indebtedness of Subsidiaries

   
46  

SECTION 6.02.

 

Liens

    47  

SECTION 6.03.

 

Sale and Lease-Back Transactions

    49  

SECTION 6.04.

 

Mergers, Consolidations and Transfers of Assets

    49  

SECTION 6.05.

 

Transactions with Affiliates

    50  

SECTION 6.06.

 

Restrictive Agreements; Certain Other Agreements

    50  

SECTION 6.07.

 

Certain Financial Covenants

    50  

SECTION 6.08.

 

Margin Stock

    51  

SECTION 6.09.

 

Investments, Loans, Advances, Guarantees and Capital Contributions

    51  

SECTION 6.10.

 

Restricted Payments; Certain Payments of Indebtedness

    53  

SECTION 6.11.

 

Limitations on Conduct of Business

    54  

SECTION 6.12.

 

Concerning Janus Capital International Limited

    54  

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.

 

Notices

   
60  

SECTION 9.02.

 

Survival of Agreement

    60  

SECTION 9.03.

 

Effectiveness

    60  

SECTION 9.04.

 

Successors and Assigns

    60  

SECTION 9.05.

 

Expenses; Indemnity

    63  

ii

--------------------------------------------------------------------------------



 
   
  Page  

SECTION 9.06.

 

Right of Setoff

    64  

SECTION 9.07.

 

Applicable Law

    64  

SECTION 9.08.

 

Waivers; Amendment

    64  

SECTION 9.08A.

 

Certain Amendments. 

    65  

SECTION 9.09.

 

Interest Rate Limitation

    65  

SECTION 9.10.

 

Entire Agreement

    65  

SECTION 9.11.

 

WAIVER OF JURY TRIAL

    65  

SECTION 9.12.

 

Severability

    66  

SECTION 9.13.

 

Counterparts

    66  

SECTION 9.14.

 

Headings

    66  

SECTION 9.15.

 

Jurisdiction; Consent to Service of Process

    66  

SECTION 9.16.

 

Confidentiality; Material Non-Public Information

    66  

SECTION 9.17.

 

Electronic Communications

    67  

SECTION 9.18.

 

Patriot Act

    68  

SECTION 9.19.

 

No Fiduciary Relationship

    68  

SECTION 9.20.

 

Release of Liens and Guarantees

    68  

Schedule 2.01

 

Commitments

       

Schedule 3.07

 

Subsidiaries

       

Schedule 3.08

 

Litigation

       

Schedule 6.01

 

Existing Indebtedness

       

Schedule 6.02

 

Liens

       

Schedule 6.09

 

Investments

       

Exhibit A-1

 

Form of Competitive Bid Request

       

Exhibit A-2

 

Form of Notice of Competitive Bid Request

       

Exhibit A-3

 

Form of Competitive Bid

       

Exhibit A-4

 

Form of Competitive Bid Accept/Reject Letter

       

Exhibit A-5

 

Form of Standby Borrowing Request

       

Exhibit B

 

Form of Assignment and Assumption

       

Exhibit C

 

Form of Compliance Certificate

       

Exhibit D

 

Form of Guarantee and Collateral Agreement

       

Exhibit E

 

Form of Global Intercompany Note

       

Exhibit F

 

Form of Intercompany Indebtedness Subordination Agreement

    1  

iii

--------------------------------------------------------------------------------





        FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
dated as of October 19, 2005, as amended and restated as of June 1, 2007, as
further amended and restated as of June 12, 2009 (as it may be amended,
supplemented or otherwise modified from time to time, this "Agreement"), among
JANUS CAPITAL GROUP INC., a Delaware corporation (the "Borrower"); the LENDERS
party hereto; CITIBANK, N.A., as the Agent; and JPMORGAN CHASE BANK, N.A., as
the Syndication Agent.

        On October 19, 2005, the Borrower, certain lenders party thereto,
Citibank, N.A., as administrative agent and swingline lender, and JPMorgan Chase
Bank, N.A., as syndication agent, entered into a credit agreement, which credit
agreement was amended and restated as of June 1, 2007 (as so amended and
restated, the "Existing Credit Agreement"), pursuant to which the lenders party
thereto agreed to extend credit to the Borrower.

        The Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement to be in the form hereof, subject to the terms and
conditions set forth herein and in the Amendment Agreement dated as of June 12,
2009, among the Borrower, the Lenders party thereto and the Agent (the
"Amendment Agreement").

        Accordingly, as of the Restatement Effective Date, the Existing Credit
Agreement is amended and restated to be in the form hereof.


ARTICLE I

DEFINITIONS


        SECTION 1.01.    Defined Terms.    As used in this Agreement, the
following terms shall have the meanings specified below:

        "ABR Borrowing" shall mean a Borrowing comprised of ABR Loans.

        "ABR Loan" shall mean any Standby Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with
Article II.

        "Adjusted LIBO Rate" shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves.

        "Administrative Questionnaire" shall mean an Administrative
Questionnaire in a form supplied by the Agent.

        "Affiliate" shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified and, in any case, shall include, when used with respect to the
Borrower or any Subsidiary, any joint venture in which the Borrower or such
Subsidiary holds Equity Interests of any class representing 15% or more of the
issued and outstanding Equity Interests of such class.

        "Agent" shall mean Citibank, N.A., in its capacity as administrative and
collateral agent under the Loan Documents, and its successors in such capacity
as provided in Article VIII.

        "Agent's Fees" shall have the meaning assigned to such term in
Section 2.06(b).

        "Agreement" shall have the meaning assigned to such term in the preamble
hereto.

        "Alternate Base Rate" shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month, plus 1.00%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters "LIBOR01" screen

--------------------------------------------------------------------------------



(or on any successor or substitute screen of such service, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to such day for deposits in
dollars with a maturity of one month. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
(i) it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the definition of such term, Alternate Base Rate shall be
determined without regard to clause (b) above until the circumstances giving
rise to such inability no longer exist, or (ii) reasonable means do not exist
for ascertaining the Adjusted LIBO Rate (determined as set forth above), the
Alternate Base Rate shall be determined without regard to clause (c) above until
such reasonable means again exist. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be.

        "Amendment Agreement" shall have the meaning set forth in the recitals
to this Agreement.

        "Applicable Percentage" shall mean, with respect to any sale, transfer
or other disposition of Equity Interests of INTECH or Perkins pursuant to
Section 6.04(c)(iv), the quotient, expressed as a percentage, obtained by
dividing (a) the excess, if any, of (i) the lesser of (A) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Borrower ended on or
most recently prior to the Restatement Effective Date or (B) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Borrower ended on or
most recently prior to the date such sale, transfer or other disposition is
consummated (such lesser Consolidated EBITDA being referred to as the "Reference
Consolidated EBITDA") over (ii) the Reference Consolidated EBITDA re-calculated
on a pro forma basis as if such sale, transfer or other disposition had occurred
on the first day of the period covered thereby (the "Pro Forma Reference
Consolidated EBITDA"), all calculated in good faith by a Financial Officer of
the Borrower in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, by (b) the Reference Consolidated EBITDA; provided that
if the Reference Consolidated EBITDA shall be less than the Pro Forma Reference
Consolidated EBITDA, the Applicable Percentage shall be deemed to be zero.

        "Applicable Rate" shall mean, for any day on or after the Restatement
Effective Date, with respect to any ABR Loan, any Eurodollar Standby Loan or the
Commitment Fees payable hereunder, the applicable rate per annum set forth below
under the caption "ABR Spread", "Eurodollar Standby Spread" or "Commitment Fee
Rate", as the case may be, based upon the ratings by Moody's and S&P,
respectively, applicable on such day to the Index Debt and the Leverage Ratio as
of the end of the most recent fiscal quarter of the Borrower for which
consolidated financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b); provided that until the date of the delivery of the
consolidated financial statements of the Borrower pursuant to Section 5.04(b)
for the fiscal quarter

2

--------------------------------------------------------------------------------



ended June 30, 2009, the Applicable Rate shall be based on the rates per annum
set forth in Category 2:

Index Debt Ratings/
Leverage Ratio
  ABR Spread   Eurodollar
Standby Spread   Commitment
Fee Rate  

Category 1

                   

BBB/Baa2 or higher

                   

Less than 3.50:1.00

   
2.250
%  
3.250
%  
0.250
%

Category 2

                   

BBB-/Baa3

                   

Greater than or equal to
3.50:1.00 and less than 4.50:1.00

   
2.750
%  
3.750
%  
0.500
%

Category 3

                   

BB+/Ba1

                   

Greater than or equal to
4.50:1.00 and less than 6.00:1.00

   
3.500
%  
4.500
%  
0.625
%

Category 4

                   

BB/Ba2

                   

Greater than or equal to
6.00:1.00 and less than 7.00:1.00

   
4.500
%  
5.500
%  
0.750
%

Category 5

                   

Lower than BB/Ba2 or unrated

                   

Greater than or equal to 7.00:1.00

   
5.000
%  
6.000
%  
0.750
%

        For purposes of the foregoing, (a) the applicable Category shall be
based upon the lower of (i) the Category indicated by the ratings of the Index
Debt and (ii) the Category indicated by the Leverage Ratio (with Category 1
being considered the "highest" Category); (b) if either Moody's or S&P shall not
have in effect a rating for the Index Debt, then the Applicable Rate shall be
determined by reference to the rating of the other rating agency; (c) if neither
Moody's nor S&P shall have in effect a rating for the Index Debt, then the
Applicable Rate shall be determined solely by reference to the Leverage Ratio;
(d) if the ratings established or deemed to have been established by Moody's and
S&P for the Index Debt shall fall within different Categories, the Applicable
Rate shall be determined by reference to the higher of the two ratings unless
one of the two ratings is two or more Categories above the other, in which case
the Applicable Rate shall be determined by reference to the Category one level
above the Category corresponding to the lower rating; (e) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody's or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Agent and the
Lenders; and (f) each change in the Leverage Ratio shall be given effect
commencing on and including the first Business Day following the date of
delivery to the Agent of the consolidated financial statements as of the end of
and for the applicable fiscal quarter and ending on the date immediately
preceding the effective date of the next such change; provided that the
Applicable Rate shall be determined by reference to Category 5 if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.04(a) or 5.04(b), during the period from the last
day on which such statements

3

--------------------------------------------------------------------------------



are permitted to be delivered in accordance with Section 5.04(a) or 5.04(b), as
the case may be, until such consolidated financial statements are delivered.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody's or
S&P shall change, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating of the other rating agency (or, if the circumstances
referred to in this sentence shall affect both rating agencies, solely by
reference to the Leverage Ratio).

        "Arrangers" shall mean Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc.

        "Assignment and Assumption" shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee, with the consent of any
Person whose consent is required by Section 9.04, in the form of Exhibit B or
any other form approved by the Agent.

        "Attributable Debt" shall mean, at any date, in respect of any lease
entered into by the Borrower or any Subsidiary as part of a Sale and Leaseback
Transaction, (a) if obligations under such lease are Capitalized Lease
Obligations, the capitalized amount thereof that would appear on a balance sheet
of the Borrower or such Subsidiary prepared as of such date in accordance with
GAAP, and (b) if obligations under such lease are not Capitalized Lease
Obligations, the capitalized amount of the remaining lease payments under such
lease that would appear on a balance sheet of the Borrower or such Subsidiary
prepared as of such date in accordance with GAAP if such obligations were
accounted for as Capitalized Lease Obligations.

        "B Share Fees" shall mean (a) the contingent deferred sales charges
payable to the Borrower by an investor in a load fund offered by the Borrower
upon any redemption by such investor prior to a certain number of years after
such investor's investment in such fund and (b) the distribution fees payable by
an investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus Capital Funds plc prospectus
dated September 29, 2006 and the Janus Selection prospectus dated September 29,
2006, in each case as amended from time to time, or the prospectus for any other
substantially similar fund.

        "B Share Purchaser" shall mean either a Finance Subsidiary or a
financial institution or trust that purchases B Share Fees in connection with a
Permitted B Share True Sale Transaction.

        "Board" shall mean the Board of Governors of the Federal Reserve System
of the United States.

        "Borrower" shall have the meaning assigned to such term in the preamble
to this Agreement.

        "Borrowing" shall mean (a) a Standby Borrowing or (b) a Competitive
Borrowing.

        "Business Day" shall mean any day (other than a day which is a Saturday,
Sunday or legal holiday in the State of New York) on which banks are open for
business in New York City; provided, however, that, when used in connection with
a Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

        "Capital Group Partners" shall mean Capital Group Partners, Inc., a New
York corporation.

        "Capitalized Lease Obligations" of any Person shall mean the obligations
of such Person under any lease that would be capitalized on a balance sheet of
such Person prepared in accordance with GAAP, and the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

        "CERCLA" shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986.

4

--------------------------------------------------------------------------------



        "CFC" shall mean a "controlled foreign corporation" within the meaning
of Section 957(a) of the Code.

        A "Change in Control" shall be deemed to have occurred if, at any time,
(a) less than a majority of the members of the board of directors of the
Borrower shall be (i) individuals who are members of such board on the
Restatement Effective Date or (ii) individuals whose election, or nomination for
election by the Borrower's stockholders, was approved by a vote of at least a
majority of the members of the board then in office who are individuals
described in clause (i) above or this clause (ii) or (b) any Person or any two
or more Persons acting as a partnership, limited partnership, syndicate or other
group for the purpose of acquiring, holding, voting or disposing of Equity
Interests in the Borrower shall become, according to public announcement or
filing, the "beneficial owner" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Equity Interests
in the Borrower representing 35% or more (calculated in accordance with such
Rule 13d-3) of the combined voting power of the Borrower's then outstanding
voting Equity Interests.

        "Charges" shall have the meaning assigned to such term in Section 9.09.

        "Citigroup Parties" shall have the meaning assigned to such term in
Section 9.17(e).

        "Closing Date" shall mean June 1, 2007, which is the date on which the
conditions specified in Section 4.01 of the Existing Credit Agreement were
satisfied.

        "Code" shall mean the Internal Revenue Code of 1986, as the same may be
amended from time to time.

        "Collateral" shall mean any and all assets, whether real or personal,
tangible or intangible, on which Liens are purported to be granted pursuant to
the Security Documents as security for the Obligations.

        "Collateral Agreement" shall mean the Guarantee and Collateral Agreement
among the Borrower, the other Loan Parties and the Agent, substantially in the
form of Exhibit E, together with all supplements thereto.

        "Collateral and Guarantee Requirement" shall mean, at any time, the
requirement that:

        (a)   the Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Restatement Effective
Date, a supplement to the Collateral Agreement, in the form specified therein,
duly executed and delivered on behalf of such Person, together with such
documents and legal opinions as the Agent may reasonably request;

        (b)   all Equity Interests in the Subsidiaries (other than Janus Capital
Management LLC and the Excluded Subsidiary) owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement and, in the
case of Equity Interests in any Foreign Subsidiary, where reasonably requested
by the Agent in connection with a pledge of such Equity Interests, a Foreign
Pledge Agreement (provided that the Loan Parties shall not be required to pledge
more than 65% of the outstanding voting Equity Interests of any CFC), and the
Agent shall, to the extent required by the Collateral Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank, together with such documents and legal opinions as
the Agent may reasonably request;

        (c)   (i) all Indebtedness of the Borrower and each Subsidiary and
(ii) all Indebtedness of any other Person in a principal amount of $3,000,000 or
more that, in the case of clauses (i) and (ii) above, is owing to any Loan Party
shall be evidenced by a promissory note (which may be a

5

--------------------------------------------------------------------------------



global note in substantially the form of Exhibit F or otherwise in a form
reasonably satisfactory to the Agent) that shall have been pledged pursuant to
the Collateral Agreement, and the Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

        (d)   all documents and instruments, including Uniform Commercial Code
financing statements, required by applicable law or reasonably requested by the
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Agent for filing, registration
or recording;

        (e)   the Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid and enforceable first Lien on the Mortgaged
Property described therein, free of any other Liens except as permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Agent may reasonably request, (iii) if any Mortgaged Property is located in
an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board, and (iv) such legal
opinions and other documents as the Agent may reasonably request with respect to
any such Mortgage or Mortgaged Property;

        (f)    with respect to (i) each deposit account (other than (A) any
Excluded Deposit Account and (B) deposit accounts the daily balance in which
does not at any time exceed $2,000,000 for any such account or $5,000,000 in the
aggregate for all such accounts) and (ii) each securities account (other than
any Excluded Securities Account), in the case of clauses (i) and (ii) above,
maintained by any Loan Party with any depositary bank or securities intermediary
the assets in which are owned by any Loan Party, the Agent shall have received a
counterpart of a Control Agreement, duly executed and delivered by the
applicable Loan Party and such depositary bank or securities intermediary, as
the case may be; and

        (g)   each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

        The foregoing definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of a Guarantee by any Subsidiary that is not a Loan
Party, if and to the extent that, and for so long as, (i) the Agent, in
consultation with the Borrower, determines that the cost or other burden to the
Borrower and the Subsidiaries of creating or perfecting such pledges or security
interests in such assets (including in any real property owned in fee by any
Loan Party), or obtaining such title insurance, legal opinions or other
deliverables in respect of such assets or the provision of such Guarantee
(taking into account any adverse tax consequences to the Borrower and the
Subsidiaries (including the imposition of withholding or other material Taxes)),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom or (ii) the applicable Loan Party or the applicable Subsidiary shall
be prohibited by law or regulation from creating or perfecting such security
interests in such assets or providing such Guarantee, as the case may be. The
Agent may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets (including extensions beyond the
Restatement Effective Date) where it determines that such action

6

--------------------------------------------------------------------------------



cannot be accomplished or accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

        "Commitment" shall mean, with respect to each Lender, the commitment of
such Lender to make Standby Loans hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender's Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.11 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. As of the Restatement Effective Date, the aggregate amount of the
Lenders' Commitments is $125,000,000.

        "Commitment Fee" shall have the meaning assigned to such term in
Section 2.06(a).

        "Communications" shall have the meaning assigned to such term in
Section 9.17(a).

        "Competitive Bid" shall mean an offer by a Lender to make a Competitive
Loan pursuant to Section 2.03.

        "Competitive Bid Accept/Reject Letter" shall mean a written notification
made by the Borrower pursuant to Section 2.03(d), which shall be in the form of
Exhibit A-4.

        "Competitive Bid Rate" shall mean, as to any Competitive Bid made by a
Lender, (a) in the case of a Eurodollar Competitive Loan, the Margin and (b) in
the case of a Fixed Rate Loan, the fixed rate of interest, in each case, offered
by the Lender making such Competitive Bid with respect to such Loan.

        "Competitive Bid Request" shall mean a written request made by the
Borrower pursuant to Section 2.03(a), which shall be in the form of Exhibit A-1.

        "Competitive Borrowing" shall mean a borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from a Lender or Lenders whose
Competitive Bids for such borrowing have been accepted by the Borrower pursuant
to the bidding procedure set forth in Section 2.03.

        "Competitive Loan" shall mean a loan from a Lender to the Borrower
pursuant to the bidding procedure set forth in Section 2.03. Each Competitive
Loan shall be a Eurodollar Competitive Loan or a Fixed Rate Loan.

        "Confidential Memorandum" shall mean the Confidential Information
Memorandum of the Borrower dated April 2009.

        "Consolidated EBITDA" shall mean, for any period, Consolidated Net
Income for such period, plus (a) without duplication and to the extent deducted
(or in the case of (v) below, not included) in determining such Consolidated Net
Income, the sum for such period of (i) Consolidated Interest Expense,
(ii) provision for taxes for the Borrower and the Consolidated Subsidiaries,
(iii) depreciation expense or amortization expense (including amortization
expense relating to prepaid sales commissions, but net of the amount of sales
commissions paid during such period), (iv) impairment charges on the securities
of Stanfield Victoria Funding LLC in an aggregate amount for all periods not in
excess of $70,000,000, (v) cash payments received by the Borrower upon the
termination of hedging programs for the Borrower's or any Consolidated
Subsidiary's mutual fund unit awards program and (vi) realized losses from the
sale of the securities of Stanfield Victoria Funding LLC in an aggregate amount
for all periods not in excess of $81,000,000, minus (b) without duplication and
to the extent included in determining such Consolidated Net Income, gains from
the reversal of previously recognized impairment charges on the securities of
Stanfield Victoria Funding LLC in an aggregate amount for all periods not in
excess of $109,000,000, all determined in accordance with GAAP.

        "Consolidated Interest Expense" shall mean, for any period, total
interest expense of the Borrower and the Consolidated Subsidiaries on a
consolidated basis for such period, determined in accordance

7

--------------------------------------------------------------------------------



with GAAP, including (a) the amortization of debt discounts to the extent
included in interest expense in accordance with GAAP, (b) the amortization of
all fees (including fees with respect to interest rate protection agreements or
other interest rate hedging arrangements) payable in connection with the
incurrence of Indebtedness to the extent included in interest expense in
accordance with GAAP and (c) the portion of any rents payable under capital
leases allocable to interest expense in accordance with GAAP.

        "Consolidated Net Income" shall mean, for any period, the net income of
the Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, but without giving effect to (a) any
extraordinary gains for such period, (b) any gains for such period relating to
the sale, transfer or other disposition of any assets of the Borrower or any
Consolidated Subsidiary (other than in the ordinary course of business), (c) any
costs, expenses or losses incurred during such period (which for each annual
period commencing on the Closing Date or any anniversary thereof shall not
exceed $200,000,000, and in the aggregate for all such periods shall not exceed
$600,000,000) consisting of or relating or attributable to (i) the sale,
transfer or other disposition, in whole or in part, of any Subsidiary or other
Affiliate of the Borrower, (ii) any exchange, repayment, prepayment, purchase or
redemption by the Borrower or any Consolidated Subsidiary of the outstanding
Indebtedness of the Borrower and (iii) any fines, penalties, damages, or
restitution or other settlement payments related to regulatory investigations
into trading practices in the mutual fund industry, (d) any costs, expenses or
losses incurred during such period consisting of or relating or attributable to
(i) non-cash write-downs of goodwill and intangible assets and (ii) any non-cash
amortization of long-term incentive compensation, but giving effect to any net
cash payments by the Borrower and the Consolidated Subsidiaries relating to
long-term incentive compensation, and (e)(i) non-cash extraordinary losses,
(ii) non-recurring cash charges relating to severance expense,
(iii) non-recurring cash charges relating to the settlement of a dispute with a
former employee of the Borrower (in an aggregate amount for all periods not to
exceed $5,000,000), (iv) unrealized gains or losses in net investments in seed
financing for early stage funds or portfolios or (v) non-cash non-recurring
restructuring charges, in each case incurred during such period; provided that
there shall be excluded the income of (A) the Excluded Subsidiary and (B) any
Consolidated Subsidiary that is not wholly owned by the Borrower to the extent
such income or such amounts are attributable to the noncontrolling interest in
such Consolidated Subsidiary.

        "Consolidated Subsidiary" shall mean each Subsidiary the financial
statements of which are required to be consolidated with the financial
statements of the Borrower in accordance with GAAP.

        "Consolidated Total Assets" shall mean at any date the total assets of
the Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

        "Consolidated Total Indebtedness" shall mean at any date all
Indebtedness of the Borrower and the Consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided that, in
determining Consolidated Total Indebtedness at any date, any Indebtedness that,
at such date, constitutes Delayed Application Replacement Indebtedness in
respect of any other Indebtedness shall be disregarded to the extent the
principal amount of such other Indebtedness is included in Consolidated Total
Indebtedness at such date.

        "Control" shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and "Controlling" and "Controlled" shall have meanings correlative
thereto.

        "Control Agreement" shall mean, with respect to any deposit account or
securities account maintained by any Loan Party, a control agreement in form and
substance reasonably satisfactory to the Agent, duly executed and delivered by
such Loan Party and the depositary bank or the securities intermediary, as the
case may be, with which such account is maintained.

8

--------------------------------------------------------------------------------





        "Controlled Group" shall mean all trades or businesses (whether or not
incorporated) that, together with the Borrower or any Subsidiary, are treated as
a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, are treated as a
single employer under Section 414 of the Code.

        "Default" shall mean any event or condition which is, or upon notice,
lapse of time or both would constitute, an Event of Default.

        "Delayed Application Replacement Indebtedness" shall mean, in respect of
any Indebtedness ("Original Indebtedness"), Indebtedness that is incurred for
the purpose of refinancing or replacing such Original Indebtedness, but the
proceeds of which shall not have been applied to make such a refinancing or
replacement upon the incurrence thereof, if and for so long as (a) such
Indebtedness otherwise meets, with respect to such Original Indebtedness, the
requirements set forth in the definition of the term "Replacement Indebtedness"
and (b) all the proceeds of such Indebtedness are held in a deposit account of
the Borrower with respect to which the Agent shall have received counterparts of
a Control Agreement, duly executed by the Borrower and the depository bank with
which such deposit account is held, that shall provide that (A) the Agent shall
have a right of withdrawal with respect to such deposit account in the event an
Event of Default or any event that, upon the lapse of time would constitute an
Event of Default, under clause (b) or (c) of Article VII shall have occurred and
be continuing, and (B) the Borrower shall not have a right of withdrawal with
respect to such deposit account without the prior consent of the Agent (with the
Agent hereby consenting that the Borrower may withdraw funds from such account
if (i) at the time thereof, either (A) no Event of Default shall have occurred
and be continuing or (B)(1) no Event of Default, and no event that, upon lapse
of time would constitute an Event of Default, under clause (b) or (c) of
Article VII shall have occurred and be continuing and (2) no Loans shall be
outstanding, (ii) immediately following such withdrawal, such funds shall be
applied to make any such refinancing or replacement of such Original
Indebtedness or to repay such Indebtedness and (iii) the Borrower shall have
delivered to the Agent a certificate of a Financial Officer of the Borrower as
to the matters set forth in the preceding clauses (i) and (ii)); provided that
any Indebtedness that otherwise meets the requirements set forth in this
definition shall cease to be Delayed Application Replacement Indebtedness on the
date that is 90 days following the date of the incurrence thereof. The Borrower
hereby grants to the Agent, for the benefit of the Secured Parties, a security
interest in each such deposit account and all moneys, investments and other
property at any times held in, or credited to, any such deposit account, as
collateral for the payment and performance of the Obligations.

        "Designated Subsidiary" shall mean each Domestic Subsidiary, other than
any Subsidiary that (a) has assets with a total book value of $1,000,000 or less
and (b) does not have any Indebtedness outstanding.

        "Disclosed Matter" shall mean the existence or occurrence of any matter
which has been disclosed by the Borrower (a) on Schedule 3.08, (b) in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2008, its Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2009 and any Current
Report on Form 8-K filed with or furnished to the Securities and Exchange
Commission subsequent to the date of the filing or furnishing of such Quarterly
Report, in each case in the form such report has been filed with or furnished to
the Securities and Exchange Commission prior to the Restatement Effective Date,
or (c) in the Confidential Memorandum; provided that no matter shall constitute
a "Disclosed Matter" to the extent it shall prove to be, or shall become,
materially more adverse to the Borrower and the Subsidiaries, taken as a whole,
or to the Lenders than it would have reasonably appeared to be on the basis of
the disclosure contained in any of the documents referred to above.

        "Disqualified Stock" shall mean, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable,

9

--------------------------------------------------------------------------------



either mandatorily or at the option of the holder thereof), or upon the
happening of any event or condition:

        (a)   matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

        (b)   is convertible or exchangeable at the option of the holder thereof
for Indebtedness or Equity Interests (other than solely for Equity Interests in
such Person that do not constitute Disqualified Stock and cash in lieu of
fractional shares of such Equity Interests); or

        (c)   is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Stock and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an "asset sale" or a "change of control" shall not constitute a
Disqualified Stock if any such requirement becomes operative only after
repayment in full of all the Loans and all other Loan Documents Obligations that
are accrued and payable and the termination or expiration of the Total
Commitment.

        "Domestic Subsidiary" shall mean any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

        "dollars" or "$" shall mean lawful money of the United States of
America.

        "Eligible Assignee" shall mean (a) a Lender, (b) an Affiliate of a
Lender, or (c) any other Person approved by (i) the Agent and (ii) unless an
Event of Default has occurred and is continuing at the time the applicable
assignment is effected in accordance with Section 9.04, the Borrower; provided,
however, that none of (x) the Borrower, (y) any Affiliate of the Borrower or
(z) any investment manager, any investment company or any similar entity that,
in each case, is managed or advised by the Borrower or an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

        "Environmental Lien" shall mean a Lien in favor of any governmental
entity for (a) any liability under Federal or state environmental laws or
regulations (including RCRA and CERCLA) or (b) damages arising from costs
incurred by such governmental entity in response to a release of a hazardous or
toxic waste, substance or constituent, or other substance into the environment.

        "Equity Interests" shall mean shares of capital stock, partnership
interests, membership interests, beneficial interests or other ownership
interests, whether voting or nonvoting, in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        "Eurodollar Borrowing" shall mean a Borrowing comprised of Eurodollar
Loans.

        "Eurodollar Competitive Borrowing" shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

        "Eurodollar Competitive Loan" shall mean any Competitive Loan bearing
interest at a rate determined by reference to the LIBO Rate in accordance with
Article II.

        "Eurodollar Loan" shall mean any Eurodollar Competitive Loan or
Eurodollar Standby Loan.

10

--------------------------------------------------------------------------------



        "Eurodollar Standby Borrowing" shall mean a Borrowing comprised of
Eurodollar Standby Loans.

        "Eurodollar Standby Loan" shall mean any Standby Loan bearing interest,
other than pursuant to the definition of the term "Alternate Base Rate", at a
rate determined by reference to the Adjusted LIBO Rate in accordance with
Article II.

        "Event of Default" shall have the meaning assigned to such term in
Article VII.

        "Excluded Deposit Account" shall mean any deposit account maintained by
any Loan Party with any depository bank the funds in which are used solely for
the payment of salaries and wages, workers' compensation and similar expenses.

        "Excluded Securities" shall mean securities owned by the Borrower or any
Subsidiary that are held in any Excluded Securities Account.

        "Excluded Securities Account" shall mean one or more securities accounts
maintained by any Loan Party with any securities intermediary that is, or that
the Borrower determines could be, a counterparty to one or more Specified
Hedging Agreements with the Borrower or any Subsidiary; provided that the net
book value of the cash, securities and other property maintained in all such
securities accounts shall not at any time exceed $55,000,000.

        "Excluded Subsidiary" shall mean Janus Capital Trust Manager Limited;
provided that (a) Janus Capital Trust Manager Limited shall be in compliance
with Section 6.11 and (b) the Board of Directors of Janus Capital Trust Manager
Limited shall not be under the Control of the Borrower (it being understood that
the ownership of Equity Interests in Janus Capital Trust Manager Limited shall
not, in itself and without regard to any other means of directing the management
or policies of Janus Capital Trust Manager Limited, be deemed to constitute
Control).

        "Excluded Taxes" shall mean, with respect to any Recipient and without
duplication, any of the following:

        (a)   Taxes imposed on any Recipient's net income, or other similar
Taxes imposed in lieu thereof, and franchise Taxes imposed on such Recipient by
the United States or any jurisdiction under the laws of which it is organized or
in which its applicable lending office is located or any political subdivision
thereof;

        (b)   Taxes attributable to such Recipient's failure to comply with
Section 2.19(f); and

        (c)   U.S. Federal Taxes imposed by any law in effect at the time such
Recipient (other than an assignee under Section 2.20) becomes a party hereto or
designates a new lending office (except to the extent that, pursuant to
Section 2.19(a), amounts with respect to such Taxes were payable to (i) such
Recipient's assignor immediately before such Recipient became a party hereto
pursuant to an assignment or (ii) such Recipient immediately before it
designated such new lending office).

        "Existing Credit Agreement" shall have the meaning assigned to such term
in the recitals to this Agreement.

        "Federal Funds Effective Rate" shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on such next succeeding Business Day, the Federal Funds
Effective Rate shall be the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Agent from three Federal funds brokers of recognized standing selected by
it.

11

--------------------------------------------------------------------------------



        "Fee Letter" shall mean, collectively, the letter agreement dated
May 14, 2007, and the letter agreement dated April 3, 2009, in each case, among
the Borrower, the Agent and Citigroup Global Markets Inc.

        "Fees" shall mean the Commitment Fee and the Agent's Fees.

        "Finance Subsidiary" shall mean any special purpose Subsidiary engaged
solely in purchasing, owning and financing receivables as part of a Permitted B
Share True Sale Transaction.

        "Financial Officer" of any Person shall mean the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of such Person.

        "Fixed Rate Borrowing" shall mean a Borrowing comprised of Fixed Rate
Loans.

        "Fixed Rate Loan" shall mean any Competitive Loan bearing interest at a
fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

        "Foreign Pledge Agreement" shall mean a pledge or charge agreement with
respect to Equity Interests in a Foreign Subsidiary, in form and substance
reasonably satisfactory to the Agent.

        "Foreign Subsidiary" shall mean any Subsidiary that is not a Domestic
Subsidiary.

        "FSA" shall mean the United Kingdom Financial Services Authority.

        "GAAP" shall mean United States generally accepted accounting
principles, applied on a consistent basis.

        "Governmental Authority" shall mean the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such function, such as
the European Union or the European Central Bank).

        "Granting Lender" shall have the meaning assigned to such term in
Section 9.04(f).

        "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any monetary obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business.

        "Hedging Agreement" shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value, any
similar transaction or any combination of the foregoing transactions; provided
that no phantom stock or similar plan providing

12

--------------------------------------------------------------------------------



for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any Subsidiary
shall be a Hedging Agreement.

        "Hybrid Capital Security" shall mean any hybrid capital security issued
by the Borrower that has been accorded a "percentage of equity" or like
treatment by Moody's or S&P.

        "Hybrid Capital Security Equity Percentage" shall mean, with respect to
any Hybrid Capital Security, the percentage accorded equity treatment by Moody's
or S&P for such Hybrid Capital Security, as determined by such rating agencies
at the time such Hybrid Capital Security is issued. For purposes of the
foregoing, if the Hybrid Capital Security Equity Percentage established or
deemed to have been established by Moody's and S&P for any Hybrid Capital
Security shall differ, then the Hybrid Capital Security Equity Percentage shall
be deemed to be the higher of the two Hybrid Capital Security Equity
Percentages.

        "IFRS" shall mean International Financial Reporting Standards, applied
on a consistent basis.

        "Indebtedness" of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, other than
(i) accounts payable arising in the ordinary course of such Person's business on
terms customary in the trade and (ii) deferred compensation, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not such Indebtedness has
been assumed (with the amount of the resulting Indebtedness of such Person being
valued, as of the date of determination, at the lesser of (i) the amount of
Indebtedness so secured and (ii) the fair market value of the property securing
such Indebtedness), (e) all Capitalized Lease Obligations of such Person,
(f) all Guarantees by such Person of Indebtedness of others, (g) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (h) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances,
(i) all Attributable Debt in respect of any Sale and Leaseback Transaction of
such Person and (j) all Disqualified Stock in such Person, valued, as of the
date of determination, at the greater of (i) the maximum aggregate amount that
would be payable upon maturity, redemption, repayment or repurchase thereof (or
of Disqualified Stock or Indebtedness into which such Disqualified Equity
Interests are convertible or exchangeable) and (ii) the maximum liquidation
preference of such Disqualified Stock. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person's ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

        "Indemnified Taxes" shall mean Taxes (including Other Taxes) other than
Excluded Taxes.

        "Indemnitee" shall have the meaning assigned to such term in
Section 9.05(b).

        "Index Debt" shall mean senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.

        "INTECH" shall mean INTECH Investment Management LLC, a Delaware limited
liability company (formerly known as Enhanced Investment Technologies, LLC).

        "Intellectual Property" shall have the meaning assigned to such term in
the Collateral Agreement.

        "Interest Coverage Ratio" shall mean for any period of four consecutive
fiscal quarters ended on the last day of any fiscal quarter, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

13

--------------------------------------------------------------------------------



        "Interest Election Request" shall have the meaning assigned to such term
in Section 2.05(b).

        "Interest Payment Date" shall mean, (a) with respect to any ABR Loan,
the last day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan or any Fixed Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months' duration
or a Fixed Rate Loan with an Interest Period of more than 90 days' duration,
each day that would have been an Interest Payment Date for such Loan had
successive Interest Periods of three months' duration or 90 days' duration, as
the case may be, been applicable to such Loan.

        "Interest Period" shall mean (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, if available to all the
Lenders, 9 or 12 months thereafter, as the Borrower may elect, and (b) as to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the Competitive Bids in which the offers to make
the Fixed Rate Loans comprising such Borrowing were extended, which shall not be
later than 360 days after the date of such Borrowing; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurodollar Borrowings only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Standby
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

        "Investment" shall mean, with respect to a specified Person, any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure of the guarantor as of such date under such Guarantee
(as determined reasonably and in good faith by a Financial Officer of the
Borrower)), (c) any Investment in the form of a transfer of cash or other
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the amount of such cash or the fair
market value (as determined reasonably and in good faith by a Financial Officer
of the Borrower) of such other property as of the time of the transfer, without
any adjustment for increases or decreases in value of, or write-ups, write-downs
or write offs with respect to, such Investment, (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus the cost of all additions, as of such
date, thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment, and (e) any Investment (other than any Investment
referred to in

14

--------------------------------------------------------------------------------



clause (a), (b), (c) or (d) above) by the specified Person in any other Person
resulting from the issuance by such other Person of its Equity Interests to the
specified Person shall be the fair market value (as determined reasonably and in
good faith by a Financial Officer of the Borrower) of such Equity Interests at
the time of the issuance thereof.

        "IP Security Agreements" shall have the meaning assigned to such term in
the Collateral Agreement.

        "IRS" shall mean the United States Internal Revenue Service.

        "Janus Capital International Limited" shall mean Janus Capital
International Limited, a company incorporated under the laws of England and
Wales.

        "Janus Capital Management LLC" shall mean Janus Capital Management LLC,
a Delaware limited liability company.

        "Janus Capital Trust Manager Limited" shall mean Janus Capital Trust
Manager Limited, an Irish single-member private company limited by shares.

        "Janus International Holding LLC" shall mean Janus International
Holding LLC, a Nevada limited liability company.

        "JCIL Distributions Amount" shall mean, at any time, the aggregate
amount of dividends and other Restricted Payments made by Janus Capital
International Limited to Janus International Holding LLC in cash since the
Restatement Effective Date and on or prior to such time.

        "Lenders" shall mean the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.

        "Leverage Ratio" shall mean, on any date, the ratio of (a) Consolidated
Total Indebtedness as of such date, excluding, to the extent otherwise included
therein, for each Hybrid Capital Security the product obtained by multiplying
(i) the aggregate amount of such Hybrid Capital Security outstanding as of such
date by (ii) the Hybrid Capital Equity Security Percentage for such Hybrid
Capital Security as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).

        "LIBO Rate" shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters "LIBOR01" screen (or on any
successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowings
for such Interest Period shall be the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which dollar deposits are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 a.m., London time, two Business Days before the
first day of such Interest Period in an amount substantially equal to the amount
that would be the Reference Banks' respective ratable shares of such Eurodollar
Borrowing if such Eurodollar Borrowing were to be a Standby Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period.

15

--------------------------------------------------------------------------------





        "Lien" shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, charge, security interest or other
encumbrance on, in or of such asset, including any agreement to provide any of
the foregoing and any arrangement entered into for the purpose of making
particular assets available to satisfy any Indebtedness or other obligation and
having the effect of any of the foregoing, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities. For the avoidance of doubt, the term "Lien" shall
not include licenses of Intellectual Property.

        "LLC Guarantee" shall mean the Guarantee Agreement dated as of June 1,
2007, between Janus Capital Management LLC and the Agent.

        "Loan" shall mean a Competitive Loan or a Standby Loan, whether made as
a Eurodollar Loan, an ABR Loan or a Fixed Rate Loan, each as permitted hereby.

        "Loan Document Obligations" shall have the meaning assigned to such term
in the Collateral Agreement.

        "Loan Documents" shall mean this Agreement, the Amendment Agreement, the
Collateral Agreement, the other Security Documents, the Fee Letter and the LLC
Guarantee.

        "Loan Parties" shall mean the Borrower and the Subsidiary Loan Parties.

        "Long-Term Assets Under Management" shall mean, as of the close of
business in New York City on any Business Day, the daily total of long-term
assets under management of the Borrower and the Consolidated Subsidiaries on
such date (excluding money market fund assets), determined in a manner
consistent with the calculation methodology reported in the Borrower's Annual
Report on Form 10-K for the fiscal year ended December 31, 2008 (as the same may
be amended or restated to correct any misstatements therein).

        "Margin" shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

        "Margin Stock" shall have the meaning given such term under
Regulation U.

        "Material Adverse Effect" shall mean a material adverse effect on
(a) the business, assets, liabilities, operations, financial condition or
prospects of the Borrower and the Subsidiaries, taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document; provided that, for purposes of
clause (a) above, no Disclosed Matter shall constitute a Material Adverse
Effect.

        "Material Indebtedness" shall mean Indebtedness (other than the Loans
and Guarantees under the Loan Documents) in an aggregate principal amount of
$25,000,000 or more or obligations in respect of one or more Hedging Agreements
in an aggregate principal amount of $25,000,000 or more, in either case, of any
one or more of the Borrower and the Subsidiaries. For purposes of determining
Material Indebtedness, the "principal amount" of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

        "Maturity Date" shall mean December 1, 2010.

16

--------------------------------------------------------------------------------



        "Maximum Availability" shall mean, for any day, the applicable dollar
amount set forth below based upon the dollar amount of Long-Term Assets Under
Management:

Long-Term Assets Under Management
  Amount  

Category 1

       

Greater than or equal to $105,000,000,000:

 
$
125,000,000  

Category 2

       

Less than $105,000,000,000 and greater than or equal to $100,000,000,000:

 
$
100,000,000  

Category 3

       

Less than $100,000,000,000 and greater than or equal to $95,000,000,000:

 
$
75,000,000  

Category 4

       

Less than $95,000,000,000 and greater than or equal to $85,000,000,000:

 
$
50,000,000  

Category 5

       

Less than $85,000,000,000

 
$
0  

For purposes of the foregoing, Long-Term Assets Under Management shall be
determined (a) as of the Restatement Effective Date, by reference to the
certificate of the chief financial officer of the Borrower delivered pursuant to
Section 3(a)(iii) of the Amendment Agreement, and (b) as of any day thereafter,
subject to the immediately following sentence, by reference to the certificate
most recently delivered pursuant to Section 5.04(g), 5.04(h) or 5.04(i). Each
change in Maximum Availability resulting from a change in Long-Term Assets Under
Management from one Category to another shall become effective only if Long-Term
Assets Under Management shall have been at a level indicating a new Category for
five consecutive Business Days (and shall become effective as of the day
immediately following such fifth consecutive Business Day).

        "Maximum Rate" shall have the meaning assigned to such term in
Section 9.09.

        "Minimum AUM" shall mean $80,000,000,000.

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Mortgage" shall mean a mortgage, deed of trust, assignment of leases
and rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Agent.

        "Mortgaged Property" shall mean each parcel of real property owned in
fee by a Loan Party, and the improvements thereto, that has a book or fair
market value of $1,000,000 or more.

        "Multiemployer Plan" shall mean a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA as to which the Borrower or any member of the
Controlled Group may have any liability.

        "Net Proceeds" shall mean, with respect to any event (a) the cash
proceeds received in respect of such event, including any cash received in
respect of any noncash proceeds, but only as and when received, net of (b) the
sum, without duplication, of (i) all reasonable fees and out-of-pocket expenses
paid in connection with such event by the Borrower and the Subsidiaries to
Persons that are not Affiliates of the Borrower or any Subsidiary (including, in
the case of the issuance of any preferred Equity Interests in the Borrower,
underwriting discounts and commissions paid in connection therewith), (ii) in
the case of a sale, transfer or other disposition of any asset, the amount of
all payments required to be made by the Borrower and the Subsidiaries as a
result of such event to repay secured Indebtedness (other than Loans) and
(iii) the amount of all Taxes paid (or reasonably

17

--------------------------------------------------------------------------------



estimated to be payable) by the Borrower and the Subsidiaries, and the amount of
any reserves established by the Borrower and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Borrower).

        "New Lending Office" shall have the meaning assigned to such term in
Section 2.19(f).

        "Obligations" shall have the meaning assigned to such term in the
Collateral Agreement.

        "Other Taxes" shall mean all present or future stamp, court,
documentary, excise, property, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Loan Document.

        "Participant Register" shall have the meaning assigned to such term in
Section 9.04(e).

        "Patriot Act" shall have the meaning assigned to such term in
Section 9.18.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

        "Perfection Certificate" shall mean the Perfection Certificate delivered
on the Restatement Effective Date pursuant to Section 3(d) of the Amendment
Agreement.

        "Perkins" shall mean Perkins Investment Management LLC, a Delaware
limited liability company (formerly known as Perkins, Wolf, McDonnell and
Company LLC).

        "Permitted B Share Recourse Financing Transaction" shall mean any pledge
by the Borrower of the B Share Fees to third parties in order to secure
Indebtedness extended to the Borrower by such third parties; provided that the
Agent shall be reasonably satisfied with the structure and documentation for
such transaction and that the terms of such transaction, including the advance
rate and any termination events, shall be consistent with those prevailing in
the market at the time for similar transactions.

        "Permitted B Share Transaction" shall mean a Permitted B Share True Sale
Transaction or a Permitted B Share Recourse Financing Transaction.

        "Permitted B Share True Sale Transaction" shall mean any sale by the
Borrower of B Share Fees to a B Share Purchaser in a true sale transaction
without any recourse based upon the collectability of the B Share Fees sold and
the sale or pledge of such B Share Fees (or an interest therein) by such B Share
Purchaser, in each case without any Guarantee by, or other recourse to, or
credit support by, the Borrower or any Subsidiary (other than to such B Share
Purchaser, if it is a Finance Subsidiary) or recourse to any assets of the
Borrower or any Subsidiary; provided that the Agent shall be reasonably
satisfied with the structure and documentation for such transaction and that the
terms of such transaction, including the price at which B Share Fees are sold to
such B Share Purchaser and any termination events, shall be consistent with
those prevailing in the market at the time for similar transactions.

        "Permitted Investments" shall mean:

        (a)   direct obligations of, or obligations as to which the principal of
and interest on are unconditionally guaranteed by, the United States of America
(or any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

        (b)   investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or Moody's;

18

--------------------------------------------------------------------------------



        (c)   investments in certificates of deposit, banker's acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000;

        (d)   fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

        (e)   money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody's and (iii) have portfolio assets of at least $5,000,000,000;
and

        (f)    in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

        "Person" shall mean any natural person, corporation, trust, joint
venture, association, company, partnership, limited liability company,
Governmental Authority or other entity.

        "Plan" shall mean any employee pension benefit plan (other than a
Multiemployer Plan) that is subject to Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
sponsored, maintained or contributed to by the Borrower or any member of the
Controlled Group.

        "Platform" shall have the meaning assigned to such term in
Section 9.17(b).

        "Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by the Agent as its prime rate in effect at its
principal office in New York City. The Prime Rate is not intended to be the
lowest rate of interest charged by the Agent in connection with extensions of
credit to debtors. Each change in the Prime Rate shall be effective on the date
such change is publicly announced as effective.

        "Pro Rata Percentage" of any Lender at any time shall mean the
percentage of the Total Commitment represented by such Lender's Commitment at
such time. In the event that the Total Commitment shall have expired or been
terminated, the Pro Rata Percentage with respect to any Lender shall be such
Lender's Pro Rata Percentage most recently in effect prior to such expiration or
termination of the Total Commitment, giving effect to any subsequent assignments
pursuant to Section 9.04.

        "RCRA" shall mean the Resources Conservation and Recovery Act, as the
same may be amended from time to time.

        "Recipient" shall mean, as applicable, (a) any Person to which any
payment on account of any obligation of a Loan Party under any Loan Document is
made or owed, including the Agent or any Lender or (b) the beneficial owner of
any Person described in clause (a).

        "Reference Banks" shall mean Citibank, N.A., JPMorgan Chase Bank, N.A.
and Wells Fargo Bank, N.A.

        "Register" shall have the meaning assigned to such term in
Section 9.04(c).

        "Regulation D" shall mean Regulation D of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Regulation U" shall mean Regulation U of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

19

--------------------------------------------------------------------------------



        "Replacement Indebtedness" shall mean, in respect of any Indebtedness
("Original Indebtedness"), Indebtedness extending the maturity of or refunding,
refinancing or replacing, in whole or in part, such Original Indebtedness;
provided that (a) the principal amount of such Replacement Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and reasonable fees, premium and expenses relating to such
extension, refunding, refinancing or replacing; (b) no Subsidiary shall be
liable for any such Replacement Indebtedness that shall not have been liable for
such Original Indebtedness; (c) if such Original Indebtedness shall have been
subordinated to the Obligations, such Replacement Indebtedness shall be
subordinated to the Obligations on terms not less favorable to the Lenders;
(d) such Replacement Indebtedness shall not mature before the date that is at
least six months after the Maturity Date and shall not be subject to any
requirement not applicable to such Original Indebtedness that such Replacement
Indebtedness be prepaid, redeemed, repurchased or defeased on one or more
scheduled dates or upon the happening of one or more events (other than events
of default or change of control events) before the date that is at least six
months after the Maturity Date; (e) the incurrence of any Replacement
Indebtedness that refunds, refinances or replaces Original Indebtedness under
any revolving credit or similar facility shall be accompanied by the termination
of commitments under such facility equal in amount to such Original
Indebtedness; and (f) such Replacement Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) or, in the event Liens securing the Original Indebtedness
shall have been contractually subordinated to any Lien securing the Obligations,
by any Lien that shall not have been contractually subordinated to at least the
same extent.

        "Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person's Affiliates.

        "Reportable Event" shall mean any reportable event as defined in
Section 4043 of ERISA and the regulations issued under such Section with respect
to a Plan, excluding, however, such events as to which the PBGC by regulation or
by technical update waived the requirement of Section 4043(a) of ERISA that it
be notified within 30 days of the occurrence of such event; provided that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA applicable to such Plan shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA.

        "Required Lenders" shall mean, at any time, Lenders in the aggregate
holding more than 50% of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or if the Total Commitment has been
terminated, Lenders in the aggregate representing more than 50% of the sum of
the Revolving Credit Exposure and the principal amount of the outstanding
Competitive Loans.

        "Responsible Officer" of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and the other Loan Documents.

        "Restatement Effective Date" shall have the meaning assigned to such
term in the Amendment Agreement.

        "Restricted Payment" shall mean (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in the Borrower or any Subsidiary or (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interest in the Borrower or any Subsidiary.

20

--------------------------------------------------------------------------------



        "Revolving Credit Exposure" shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding Standby
Loans of such Lender.

        "Sale and Leaseback Transaction" shall have the meaning assigned to such
term in Section 6.03.

        "S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.

        "Secured Parties" shall have the meaning assigned to such term in the
Collateral Agreement.

        "Security Documents" shall mean the Collateral Agreement, the Foreign
Pledge Agreements, the IP Security Agreements, the Mortgages, the Control
Agreements and each other security agreement executed and delivered pursuant to
Section 5.08, 5.09 or 5.10 to secure any of the Obligations.

        "SPC" shall have the meaning set forth in Section 9.04(f).

        "Specified Hedging Agreements" shall mean one or more Hedging Agreements
entered into by the Borrower or any Subsidiary to hedge or mitigate earnings
volatility arising from mark-to-market accounting of seed capital investments or
to facilitate the creation of investment track records for, or otherwise entered
into in connection with, seeding of new products.

        "Standby Borrowing" shall mean Standby Loans of a single Type made,
converted or continued on a single date and, in the case of Eurodollar Standby
Loans, as to which a single Interest Period is in effect.

        "Standby Borrowing Request" shall mean a written request made by the
Borrower pursuant to Section 2.04, which shall be in the form of Exhibit A-5.

        "Standby Loans" shall mean the revolving loans made by the Lenders to
the Borrower pursuant to Sections 2.01 and 2.04. Each Standby Loan shall be a
Eurodollar Standby Loan or an ABR Loan.

        "Statutory Reserves" shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the Agent is
subject for Eurocurrency Liabilities (as defined in Regulation D). Such reserve
percentages shall include any imposed pursuant to Regulation D. Eurodollar Loans
shall be deemed to constitute Eurocurrency Liabilities and to be subject to such
reserve requirements without benefits of or credit for proration, exemptions or
offsets. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

        "subsidiary" shall mean, with respect to any Person at any time, any
corporation, partnership, limited liability company, association or other
business entity of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at such
time owned, controlled or held by such Person or by such Person and one or more
subsidiaries of such Person.

        "Subsidiary" shall mean any direct or indirect subsidiary of the
Borrower.

        "Subsidiary Loan Party" shall mean each Subsidiary that is a party to
the Collateral Agreement.

        "Syndication Agent" shall mean JPMorgan Chase Bank, N.A

        "Taxes" shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

        "Total Commitment" shall mean at any time the aggregate amount of the
Lenders' Commitments at such time.

21

--------------------------------------------------------------------------------



        "Transactions" shall have the meaning assigned to such term in
Section 3.02.

        "Transferee" shall mean any Eligible Assignee to whom a Lender shall
have assigned all or any part of its Commitment or Loans or sold all or any part
of its rights under this Agreement, in each case in accordance with
Section 9.04.

        "Type", when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, "Rate" shall mean the
Adjusted LIBO Rate, the LIBO Rate, the Alternate Base Rate or the Fixed Rate.

        "Unfunded Liabilities" shall mean, on any date of determination, (a) in
the case of Multiemployer Plans, the liability of the Borrower and the
Subsidiaries if they were to incur a complete withdrawal from each such Plan and
(b) in the case of all other Plans, the amount by which the present value of all
benefit liabilities under each Plan (based on assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) exceeds the fair market
value of the assets of such Plan.

        "U.S. Person" shall mean a "United States person" within the meaning of
Section 7701(a)(30) of the Code.

        "Withdrawal Liability" shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        "Withholding Agent" shall mean any Loan Party and the Agent.

        SECTION 1.02.    Terms Generally.    The definitions of terms herein
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation".
The word "will" shall be construed to have the same meaning and effect as the
word "shall". The words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all real and personal, tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights. The word "law" shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all judgments, orders,
writs and decrees, of all Governmental Authorities. Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person's
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words "herein", "hereof" and "hereunder", and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement. All references herein to "the date
hereof" or "the date of this Agreement" shall be interpreted as references to
the Restatement Effective Date.

22

--------------------------------------------------------------------------------





        SECTION 1.03.    Accounting Terms.    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) for purposes of determining compliance with any covenant set forth in
Article VI, such terms shall be construed in accordance with GAAP as in effect
on the Restatement Effective Date applied on a basis consistent with the
application used in preparing the Borrower's audited consolidated financial
statements referred to in Section 3.05 and (b) for purposes of determining
compliance with any covenant set forth in Article VI or determining the
"Applicable Rate," no effect shall be given to any election under Statement of
Financial Accounting Standards No. 159, The Fair Value Option for Financial
Assets and Financial Liabilities, to value any Indebtedness of the Borrower or
any Subsidiary at "fair value", as defined therein. In the event that any change
in GAAP materially affects any provision of this Agreement, the parties hereto
agree that, at the request of the Borrower or the Required Lenders, they shall
negotiate in good faith in order to amend the affected provisions in such a way
as will restore the parties to their respective positions prior to such change,
and, following any such request, until such amendment becomes effective, the
Borrower's compliance with such provisions shall be determined on the basis of
GAAP as in effect immediately before such change in GAAP became effective.


ARTICLE II

THE CREDITS


        SECTION 2.01.    Commitments.    Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Standby Loans to the Borrower, at any
time and from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitment of such Lender, in an
aggregate principal amount that will not result in (a) the Revolving Credit
Exposure of such Lender exceeding such Lender's Commitment or (b) the sum of the
Revolving Credit Exposures of all the Lenders plus the aggregate principal
amount of all Competitive Loans outstanding at the time exceeding the lesser of
(i) the Total Commitment and (ii) the Maximum Availability at the time. Within
the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
hereunder, subject to the terms, conditions and limitations set forth herein.

        SECTION 2.02.    Loans.    (a) Each Standby Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their Commitments. Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.03. At the time of the commencement of
each Interest Period for any Eurodollar Standby Borrowing, such Borrowing shall
be in an aggregate principal amount that is an integral multiple of $1,000,000
and not less than $5,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $1,000,000; provided that an ABR Borrowing may
be in an aggregate principal amount that is equal to the entire unused balance
of the Total Commitment. Each Competitive Borrowing shall be in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$10,000,000.

        (b)   Each Competitive Borrowing shall be comprised entirely of
Eurodollar Competitive Loans or Fixed Rate Loans, and each Standby Borrowing
shall be comprised entirely of Eurodollar Standby Loans or ABR Loans, as the
Borrower may request pursuant to Section 2.03 or 2.04, as applicable. Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided that the Borrower
shall not be entitled to request any Borrowing which, if made, would result in
an aggregate of more than 10 separate Standby Loans of any Lender being
outstanding

23

--------------------------------------------------------------------------------



hereunder at any one time. For purposes of the foregoing, Loans having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.

        (c)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof (i) in the case of a Eurodollar Loan, by wire transfer of
immediately available funds to the Agent in New York, New York, not later than
12:00 noon, New York City time, on such date and (ii) in the case of an ABR Loan
or a Fixed Rate Loan, by wire transfer of immediately available funds to the
Agent in New York, New York, not later than 3:00 p.m., New York City time, on
such date, and the Agent shall promptly credit the amounts so received to the
general deposit account of the Borrower with the Agent. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several, and no Lender shall be responsible
for any other Lender's failure to make Loans as required hereby. Unless the
Agent shall have received notice from a Lender prior to the date of any
Borrowing that such Lender will not make available to the Agent such Lender's
portion of such Borrowing, the Agent may assume that such Lender has made such
portion available to the Agent on the date of such Borrowing in accordance with
this paragraph (c), and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have made such portion available to the Agent,
such Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Effective Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount shall constitute such
Lender's Loan as part of such Borrowing for purposes of this Agreement.

        (d)   Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

        SECTION 2.03.    Competitive Bid Procedure.    (a) In order to request
Competitive Bids, the Borrower shall hand deliver or fax to the Agent a duly
completed and executed Competitive Bid Request, to be received by the Agent
(i) in the case of a Eurodollar Competitive Borrowing, not later than 1:00 p.m.,
New York City time, four Business Days before the date of the requested
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 1:00 p.m., New York City time, one Business Day before the date of the
requested Competitive Borrowing; provided that no Competitive Bids shall be
requested if, after giving effect to the Competitive Loans requested thereby,
the sum of the Revolving Credit Exposures of all the Lenders plus the aggregate
principal amount of all Competitive Loans outstanding at the time would exceed
the lesser of (i) the Total Commitment and (ii) the Maximum Availability at the
time. A Competitive Bid Request that does not conform substantially to the
format of Exhibit A-1 may be rejected by the Agent in its sole discretion, and
the Agent shall promptly notify the Borrower of any such rejection. Each request
for Competitive Bids shall refer to this Agreement and specify (x) whether the
Competitive Borrowing then being requested is to be a Eurodollar Competitive
Borrowing or a Fixed Rate Borrowing, (y) the date of such Competitive Borrowing
(which shall be a Business Day) and the aggregate principal amount thereof,
which shall be in a minimum principal amount of $10,000,000 and in an integral
multiple of $1,000,000, and (z) the Interest Period with respect thereto (which
may not end after the Maturity Date). Promptly after its receipt of a
Competitive Bid Request that is not rejected as aforesaid, the Agent shall
invite the Lenders, by means of the notice in the form of Exhibit A-2, to bid,
on the terms and conditions of this Agreement, to make Competitive Loans
requested pursuant to such Competitive Bid Request.

24

--------------------------------------------------------------------------------



        (b)   Each Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Lender shall be in the form of Exhibit A-3 and must be
received by the Agent (by hand delivery or fax) (i) in the case of a Eurodollar
Competitive Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the requested Competitive Borrowing and (ii) in
the case of a Fixed Rate Borrowing, not later than 12:00 noon, New York City
time, on the day of the requested Competitive Borrowing. Multiple bids will be
accepted by the Agent. Competitive Bids that do not conform substantially to the
format of Exhibit A-3 may be rejected by the Agent after conferring with, and
upon the instruction of, the Borrower, and the Agent shall notify the Lender
making such nonconforming Competitive Bids of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(x) the principal amount (which shall be in a minimum principal amount of
$10,000,000 and in an integral multiple of $1,000,000 and which may equal the
entire principal amount of the requested Competitive Borrowing) of the
Competitive Loan or Loans that the Lender is willing to make to the Borrower,
(y) the Competitive Bid Rate or Rates at which the Lender is prepared to make
the Competitive Loan or Loans and (z) the Interest Period with respect thereto.
A Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.

        (c)   With respect to each Competitive Bid Request, the Agent shall
promptly notify the Borrower by fax of all the Competitive Bids made, the
Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid was made and the identity of the Lender that
made each Competitive Bid. The Agent shall send a copy of all Competitive Bids
to the Borrower for its records as soon as practicable after completion of the
bidding process set forth in this Section.

        (d)   The Borrower may, in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid. The Borrower shall notify the Agent by telephone, confirmed in writing by
hand delivery or fax of a duly completed and executed Competitive Bid
Accept/Reject Letter, whether and to what extent it has decided to accept or
reject any of or all the Competitive Bids made pursuant to any Competitive Bid
Request (x) in the case of a Eurodollar Competitive Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of the
requested Competitive Borrowing, and (y) in the case of a Fixed Rate Borrowing,
not later than 1:00 p.m., New York City time, on the day of the requested
Competitive Borrowing; provided that, with respect to any Competitive Bid
Request, (i) the failure by the Borrower to give such notice shall be deemed to
be a rejection of all the Competitive Bids made pursuant thereto, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if it has decided to reject a Competitive Bid made at a lower Competitive
Bid Rate, (iii) the aggregate principal amount of the Competitive Loans offered
pursuant to the Competitive Bids accepted by the Borrower shall not exceed the
principal amount specified in the Competitive Bid Request, (iv) if the Borrower
shall accept a Competitive Bid or Competitive Bids made at a particular
Competitive Bid Rate but the amount of such bid or bids shall cause the total
amount of Competitive Bids to be accepted by the Borrower to exceed the amount
specified in the Competitive Bid Request, then the Borrower shall accept a
portion of such bid or bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids accepted
with respect to such Competitive Bid Request, which acceptance, in the case of
multiple bids at such Competitive Bid Rate, shall be made pro rata in accordance
with the amount of each such bid at such Competitive Bid Rate, (v) the Borrower
shall not accept a Competitive Bid or Competitive Bids, or a portion of such bid
or bids, if, after giving effect thereto, the sum of the Revolving Credit
Exposures of all the Lenders and the aggregate principal amount of all
Competitive Loans outstanding at the time shall exceed the lesser of (x) the
Total Commitment and (y) the Maximum Availability at the time and (vi) except
pursuant to clauses (iv) and (v) above, no Competitive Bid shall be accepted for
a Competitive Loan unless such

25

--------------------------------------------------------------------------------



Competitive Loan is in a minimum principal amount of $10,000,000 and an integral
multiple of $1,000,000; provided further that if a Competitive Loan must be in
an amount less than $10,000,000 because of the provisions of clause (iv) or
(v) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple bids at a particular Competitive Bid Rate
pursuant to clause (iv) above, the amounts shall be rounded to integral
multiples of $1,000,000 in a manner which shall be in the discretion of the
Borrower. A notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable.

        (e)   The Agent shall promptly notify each bidding Lender whether or not
its Competitive Bid has been accepted (and if so, in what amount and at what
Competitive Bid Rate), and each bidding Lender whose Competitive Bid has been
accepted will thereupon become bound, subject to the other applicable conditions
hereof, to make the Competitive Loan to the extent its Competitive Bid has been
accepted.

        (f)    A Competitive Bid Request shall not be made within five Business
Days after the date of any previous Competitive Bid Request.

        (g)   If the Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the Borrower one
quarter of an hour earlier than the latest time by which the other Lenders are
required to submit their bids to the Agent pursuant to paragraph (b) above.

        (h)   All notices required by this Section shall be given in accordance
with Section 9.01.

        SECTION 2.04.    Standby Borrowing Procedure.    In order to request a
Standby Borrowing, the Borrower shall hand deliver or fax to the Agent a duly
completed and executed Standby Borrowing Request (a) in the case of a Eurodollar
Standby Borrowing, not later than 1:00 p.m., New York City time, three Business
Days before the date of the requested Standby Borrowing and (b) in the case of
an ABR Borrowing, not later than 1:00 p.m., New York City time, on the day of
the requested Standby Borrowing. Each such request shall be irrevocable and
shall specify (i) whether the Borrowing then being requested is to be a
Eurodollar Standby Borrowing or an ABR Borrowing; (ii) the date of such Standby
Borrowing (which shall be a Business Day) and the amount thereof; and (iii) if
such Borrowing is to be a Eurodollar Standby Borrowing, the Interest Period with
respect thereto. If no election as to the Type of Standby Borrowing is specified
in any such request, then the requested Standby Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Standby
Borrowing is specified in any such request, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration. The Agent shall
promptly advise the Lenders of any request given pursuant to this Section and of
each Lender's portion of the requested Borrowing.

        SECTION 2.05.    Standby Interest Elections.    (a) Each Standby
Borrowing initially shall be of the Type specified in the applicable Standby
Borrowing Request and, in the case of a Eurodollar Standby Borrowing, shall have
an initial Interest Period as specified in such Standby Borrowing Request.
Thereafter, the Borrower may elect to convert such Standby Borrowing to a
Standby Borrowing of a different Type or to continue such Standby Borrowing and,
in the case of a Eurodollar Standby Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Standby Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Standby Loans comprising such Standby Borrowing, and the Standby
Loans comprising each such portion shall be considered a separate Standby
Borrowing. This Section shall not apply to Competitive Borrowings, which may not
be converted or continued.

        (b)   To make an election pursuant to this Section, the Borrower shall
notify the Agent of such election (each, an "Interest Election Request") by
telephone by the time that a Standby Borrowing

26

--------------------------------------------------------------------------------



Request would be required under Section 2.04 if the Borrower were requesting a
Standby Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or fax to
the Agent of a written Interest Election Request in a form approved by the Agent
and signed by the Borrower.

        (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

          (i)  the Standby Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting Standby
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Standby
Borrowing);

         (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iii)  whether the resulting Standby Borrowing is to be an ABR Borrowing
or a Eurodollar Standby Borrowing; and

        (iv)  if the resulting Standby Borrowing is to be a Eurodollar Standby
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term "Interest Period".

If any such Interest Election Request requests a Eurodollar Standby Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.

        (d)   Promptly following receipt of an Interest Election Request, the
Agent shall advise each Lender of the details thereof and of such Lender's
portion of each resulting Standby Borrowing.

        (e)   If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Standby Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Standby Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Standby Borrowing may be
converted to or continued as a Eurodollar Standby Borrowing and (ii) unless
repaid, each Eurodollar Standby Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

        SECTION 2.06.    Fees.    (a) The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee (the "Commitment Fee"), which
shall accrue at the Applicable Rate on the daily unused amount of the Commitment
of such Lender during the period from and including the Restatement Effective
Date to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Restatement
Effective Date. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing Commitment
Fees, (i) the Commitment of a Lender shall be deemed to be used to the extent of
such Lender's Revolving Credit Exposure and (ii) the outstanding Competitive
Loans of any Lender shall be disregarded.

        (b)   The Borrower agrees to pay the Agent, for its own account, the
fees (the "Agent's Fees") at the times and in the amounts agreed by the Borrower
in the Fee Letter.

27

--------------------------------------------------------------------------------



        (c)   All Fees shall be paid on the dates due, in immediately available
funds, to the Agent for distribution, if and as appropriate, among the Lenders.
Once paid, none of the Fees shall be refundable under any circumstances absent
manifest error.

        SECTION 2.07.    Repayment of Loans; Evidence of Debt.    (a) The
Borrower hereby unconditionally promises to pay (i) on the Maturity Date to the
Agent for the account of each Lender the then unpaid principal amount of each
Standby Loan and (ii) on the last day of the Interest Period applicable thereto
to the Agent for the applicable Lender(s) the then unpaid principal amount of
each Competitive Loan.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. The Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender's share thereof. The entries made in the accounts
maintained pursuant to this Section shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of any Lender or the Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligations of the Borrower to repay the Loans in accordance with their
terms or cause the Borrower's obligations to be greater than they would have
been absent such failure or error.

        (c)   Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note of the Borrower. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

        SECTION 2.08.    Interest on Loans.    (a) Subject to Section 2.09, the
Loans comprising each Eurodollar Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to (i) in the case of each Eurodollar Standby Loan, the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, and (ii) in the case of each Eurodollar Competitive Loan, the
LIBO Rate for the Interest Period in effect for such Borrowing plus the Margin
offered by the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03. Accrued interest on each Eurodollar Loan shall be payable in
arrears on each Interest Payment Date for such Loan. Each Reference Bank agrees
upon the request of the Agent to furnish to the Agent timely information for the
purpose of determining the LIBO Rate and the Adjusted LIBO Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks.

        (b)   Subject to Section 2.09, the Loans comprising each ABR Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be) at a rate per annum equal to
the Alternate Base Rate plus the Applicable Rate. Accrued interest on each ABR
Loan shall be payable in arrears on each Interest Payment Date for

28

--------------------------------------------------------------------------------



such Loan. The Alternate Base Rate shall be determined by the Agent, and such
determination shall be conclusive absent manifest error.

        (c)   Subject to Section 2.09, each Fixed Rate Loan shall bear interest
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to the fixed rate of interest offered by the
Lender making such Loan and accepted by the Borrower pursuant to Section 2.03.
Accrued interest on each Fixed Rate Loan shall be payable in arrears on each
Interest Payment Date.

        SECTION 2.09.    Default Interest.    Notwithstanding anything to the
contrary herein, (a) upon the occurrence and during the continuance of an Event
of Default and, except where an Event of Default shall have occurred and be
continuing under clause (b), (c), (g) or (h) of Article VII, after receipt of a
request therefor from the Agent or the Required Lenders, the Borrower shall pay
interest on the unpaid principal amount of each Standby Loan, payable in arrears
on the dates referred to in Section 2.08, at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal at all
times to 2% per annum above the rate per annum required to be paid on such
Standby Loan pursuant to Section 2.08(a) or 2.08(b), as applicable, and (b) to
the fullest extent permitted by law, the Borrower shall pay interest on the
amount of any interest, fee or other amount payable hereunder (other than the
principal of any Standby Loan) that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be) equal at all times to 2% per annum above the
rate per annum required to be paid on ABR Loans pursuant to Section 2.08(b).

        SECTION 2.10.    Alternate Rate of Interest.    In the event, and on
each occasion, that on the day two Business Days prior to the commencement of
any Interest Period for a Eurodollar Borrowing the Agent shall have determined
that dollar deposits in the principal amounts of the Eurodollar Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, the Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Agent shall have advised the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (a) any
request by the Borrower for a Eurodollar Competitive Borrowing pursuant to
Section 2.03 shall be of no force and effect and shall be denied by the Agent
and (b) any request by the Borrower for a Eurodollar Standby Borrowing pursuant
to Section 2.04 shall be deemed to be a request for an ABR Borrowing. In the
event of any such determination, the Lenders shall negotiate with the Borrower,
at its request, as to the interest rate which the Loans comprising such an ABR
Borrowing shall bear; provided that such Loans shall bear interest as provided
in Section 2.08(b) pending the execution by the Borrower and each Lender of a
written agreement providing for a different interest rate. Each determination by
the Agent hereunder shall be conclusive absent manifest error.

        SECTION 2.11.    Termination and Reduction of Commitments.    (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

        (b)   Upon at least three Business Days' prior irrevocable written or
fax notice to the Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, without penalty but
subject to Section 2.15, the Total Commitment; provided that (i) each partial
reduction of the Total Commitment shall be in an integral multiple of $1,000,000
and in a minimum principal amount of $5,000,000 and (ii) no such termination or
reduction shall be made if, after giving effect to any concurrent prepayment of
the Loans in

29

--------------------------------------------------------------------------------



accordance with Section 2.12, the sum of the Revolving Credit Exposures of all
the Lenders plus the aggregate principal amount of all Competitive Loans
outstanding at the time would exceed the lesser of (x) the Total Commitment and
(y) the Maximum Availability at the time.

        (c)   In the event and on any occasion that any Net Proceeds are
received by or on behalf of the Borrower or any Subsidiary in respect of any
sale, transfer or other disposition of Equity Interests in INTECH or Perkins
pursuant to Section 6.04(c)(iv), the Total Commitment shall, on the second
Business Day immediately following the day such Net Proceeds are received, be
automatically permanently reduced by an amount equal to the product of (i) the
Applicable Percentage and (ii) the Total Commitment as in effect immediately
prior to such reduction (and the Borrower shall make the prepayment, if any,
required to be made as a result of such reduction pursuant to Section 2.12(c))

        (d)   Each reduction in the Total Commitment under this Section 2.11
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Agent for the account of the Lenders,
on the date of each termination or reduction of the Total Commitment under this
Section 2.11, the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued through the date of such termination or reduction.

        SECTION 2.12.    Prepayment.    (a) The Borrower shall have the right,
at any time and from time to time, to prepay any Standby Borrowing, in whole or
in part, upon giving written or fax notice (or telephone notice promptly
confirmed by written or fax notice) to the Agent prior to (i) 1:00 p.m., New
York City time, two Business Days prior to the date of prepayment, in the case
of Eurodollar Standby Loans, and (ii) before 1:00 p.m., New York City time, on
the Business Day of the date of prepayment, in the case of ABR Loans; provided
that each partial prepayment shall be in an amount which is an integral multiple
of $1,000,000 and not less than (A) $5,000,000 in the case of a Eurodollar
Standby Borrowing and (B) $1,000,000 in the case of an ABR Borrowing or, if
less, the aggregate principal amount of such Standby Borrowing. The Borrower
shall not have the right to prepay any Competitive Borrowing.

        (b)   In the event and on each occasion that the sum of the Revolving
Credit Exposures of all the Lenders plus the aggregate principal amount of all
Competitive Loans outstanding exceeds, on any day, the Maximum Availability on
such day, the Borrower shall, not later than the immediately following Business
Day, (i) prepay Standby Borrowings in an amount equal to the lesser of the
aggregate principal amount of the Standby Borrowings then outstanding and the
amount of such excess and (ii) to the extent the amount of such excess shall
exceed the aggregate principal amount of the Standby Borrowings then
outstanding, prepay Competitive Borrowings in an amount sufficient to eliminate
such remaining excess.

        (c)   In the event and on each occasion that the Total Commitment is
reduced pursuant to Section 2.11, and, following such reduction, the sum of the
Revolving Credit Exposures of all the Lenders plus the aggregate principal
amount of all Competitive Loans outstanding exceeds the Total Commitment, the
Borrower shall, on such day, (i) prepay Standby Borrowings in an amount equal to
the lesser of the aggregate principal amount of the Standby Borrowings then
outstanding and the amount of such excess and (ii) to the extent the amount of
such excess shall exceed the aggregate principal amount of the Standby
Borrowings then outstanding, prepay Competitive Borrowings in an amount
sufficient to eliminate such remaining excess. In the event of a termination of
all of the Commitments, the Borrower shall repay or prepay all the outstanding
Loans on the date of such termination.

30

--------------------------------------------------------------------------------





        (d)   In the event and on any occasion that any Net Proceeds are
received by or on behalf of the Borrower or any Subsidiary in respect of (i) any
issuance of preferred Equity Interests in or other preferred securities of the
Borrower, (ii) any sale, transfer or other disposition of Equity Interests in
INTECH or Perkins pursuant to Section 6.04(c)(iv) or (iii) any sale, transfer or
other disposition of securities of Stanfield Victoria Funding LLC pursuant to
Section 6.04(c)(v), the Borrower shall (A) within two Business Days after such
Net Proceeds are received, prepay Standby Borrowings in an aggregate amount
equal to the lesser of the aggregate principal amount of the Standby Borrowings
then outstanding and the amount of such Net Proceeds and (B) solely in the case
of any event described in clause (i) or (ii) above, to the extent the amount of
such Net Proceeds shall exceed the aggregate principal amount of the Standby
Borrowings then outstanding, within 90 Business Days after such Net Proceeds are
received, prepay (or cause any Subsidiary to prepay) other Indebtedness of the
Borrower or any Subsidiary in an aggregate amount equal to the lesser of the
aggregate principal amount of all such other Indebtedness then outstanding and
75% of such excess.

        (e)   Each notice of prepayment shall specify the prepayment date and
the principal amount of each Standby Borrowing (or portion thereof) to be
prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Standby Borrowing (or portion thereof) by the amount stated therein on the date
stated therein. All prepayments under this Section shall be subject to
Section 2.15, but shall otherwise be without premium or penalty. All prepayments
under this Section shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

        SECTION 2.13.    Reserve Requirements; Change in
Circumstances.    (a) Notwithstanding any other provision herein, if after the
Closing Date any change in applicable law or regulation or in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurodollar Loan or Fixed Rate Loan made by such
Lender or any Fees or other amounts payable hereunder (other than changes in
respect of Taxes imposed on the overall net income of such Lender by the
jurisdiction in which such Lender has its principal or applicable lending office
or by any political subdivision or taxing authority therein), or shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by
such Lender (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate), or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or any Eurodollar Loan or
Fixed Rate Loan made by such Lender, and the result of any of the foregoing
shall be to increase the direct cost to such Lender of making or maintaining any
Eurodollar Loan or Fixed Rate Loan or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount reasonably deemed by such Lender to be material, then
the Borrower will pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, no Lender shall be entitled
to request compensation under this paragraph with respect to any Competitive
Loan if it shall have been aware of the change giving rise to such request at
the time of submission of the Competitive Bid pursuant to which such Competitive
Loan shall have been made.

        (b)   If any Lender shall have determined that the applicability of any
law, rule, regulation or guideline adopted pursuant to or arising out of the
July 1988 report of the Basle Committee on Banking Regulations and Supervisory
Practices entitled "International Convergence of Capital Measurement and Capital
Standards", or the adoption after the Closing Date of any other law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender's holding

31

--------------------------------------------------------------------------------



company with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender's capital or on the capital of such Lender's holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender
pursuant hereto to a level below that which such Lender or such Lender's holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender's policies and the policies of
such Lender's holding company with respect to capital adequacy) by an amount
reasonably deemed by such Lender to be material, then from time to time the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.

        (c)   Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender's right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

        SECTION 2.14.    Change in Legality.    (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Agent, such Lender may:

          (i)  declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder, whereupon such Lender shall not submit a Competitive Bid in
response to a request for Eurodollar Competitive Loans and any request by the
Borrower for a Eurodollar Standby Borrowing shall, as to such Lender only, be
deemed a request for an ABR Loan unless such declaration shall be subsequently
withdrawn; and

         (ii)  require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, and (x) all payments and prepayments of principal which would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans and (y) such Lender
shall negotiate with the Borrower, at its request, as to the interest rate which
such ABR Loans shall bear; provided that such Loans shall bear interest as
provided in Section 2.08(b) pending the execution by the Borrower and such
Lender of a written agreement providing for a different interest rate.

        (b)   For purposes of this Section, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.

        SECTION 2.15.    Indemnity.    The Borrower shall indemnify each Lender
against any loss (other than loss of profits) or expense which such Lender may
sustain or incur as a consequence of (a) any failure by the Borrower to fulfill
on the date of any borrowing hereunder the applicable conditions set forth in
Article IV, (b) any failure by the Borrower to borrow or to refinance or
continue any Loan hereunder, for any reason other than a default by such Lender,
after irrevocable notice of such

32

--------------------------------------------------------------------------------



borrowing, refinancing or continuation has been given pursuant to Section 2.03,
2.04 or 2.05, (c) any payment, prepayment or conversion of a Eurodollar Loan or
Fixed Rate Loan required by any other provision of this Agreement or otherwise
made or deemed made on a date other than the last day of the Interest Period
applicable thereto, (d) any default in payment or prepayment by the Borrower of
the principal amount of any Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, whether by
scheduled maturity, acceleration, irrevocable notice of prepayment or otherwise)
or (e) the occurrence of any Event of Default, including, in each such case, any
loss (other than loss of profits) or reasonable expense sustained or incurred or
to be sustained or incurred in liquidating or employing deposits from third
parties acquired to effect or maintain such Loan or any part thereof as a
Eurodollar Loan or Fixed Rate Loan. Such loss or reasonable expense shall
include an amount equal to the excess, if any, as reasonably determined by such
Lender, of (i) its cost of obtaining the funds for the Loan being paid, prepaid,
converted or not borrowed (assumed to be the Adjusted LIBO Rate or, in the case
of a Fixed Rate Loan, the fixed rate of interest applicable thereto) for the
period from the date of such payment, prepayment or failure to borrow to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
of such failure) over (ii) the amount of interest (as reasonably determined by
such Lender) that would be realized by such Lender in reemploying the funds so
paid, prepaid or not borrowed for such period or Interest Period, as the case
may be. This Section 2.15 shall not apply with respect to Taxes, other than
Taxes that represent losses or damages arising from any non-Tax claim.

        SECTION 2.16.    Pro Rata Treatment.    Except as required under
Section 2.14, each Standby Borrowing, each payment or prepayment of principal of
any Standby Borrowing, each payment of interest on the Standby Loans, each
payment of the Commitment Fees, each reduction of the Commitments and each
refinancing of any Borrowing with a Standby Borrowing of any Type, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans). Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing. Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing. For purposes of determining the available Commitments of the
Lenders at any time, each outstanding Competitive Borrowing shall be deemed to
have utilized the Commitments of the Lenders (including those Lenders which
shall not have made Loans as part of such Competitive Borrowing) pro rata in
accordance with such respective Commitments, except as set forth in
Section 2.06(a). Each Lender agrees that in computing such Lender's portion of
any Borrowing to be made hereunder, the Agent may, in its discretion, round each
Lender's percentage of such Borrowing to the next higher or lower whole dollar
amount.

        SECTION 2.17.    Sharing of Setoffs.    Each Lender agrees that if it
shall, through the exercise of a right of banker's lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim under Section 506 of Title
11 of the United States Code or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Standby Loan or
Loans as a result of which the unpaid principal portion of the Standby Loans of
such Lender shall be proportionately less than the unpaid principal portion of
the Standby Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Standby Loans of
such other Lender, so that the aggregate unpaid principal amount of the Standby
Loans and participations in the Standby Loans held by each Lender shall be in
the

33

--------------------------------------------------------------------------------



same proportion to the aggregate unpaid principal amount of all Standby Loans
then outstanding as the principal amount of its Standby Loans prior to such
exercise of banker's lien, setoff or counterclaim or other event was to the
principal amount of all Standby Loans outstanding prior to such exercise of
banker's lien, setoff or counterclaim or other event; provided, however, that,
if any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation pursuant to the foregoing
arrangements deemed to have been so purchased may exercise any and all rights of
banker's lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Standby Loan directly to the Borrower in the amount of such
participation.

        SECTION 2.18.    Payments.    (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder and under any other Loan Document not later than 1:00 p.m.,
New York City time, on the date when due in dollars to the Agent at its offices
at Citi Global Loans, 1615 Brett Road, OPS 3, New Castle, DE 19720, ABA 021 00
00 89, Account No. 36852248, Attention: Mark Rosenthal, in immediately available
funds.

        (b)   Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

        (c)   In the event that any financial statements delivered under
Section 5.04(a) or 5.04(b), or any certificate delivered under Section 5.04(c),
shall prove to have been materially inaccurate (regardless of whether any
Commitments are in effect or any amounts are outstanding hereunder when such
inaccuracy is discovered), and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), the Borrower
shall pay to the Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such misstatement.

        SECTION 2.19.    Taxes.    (a) Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law, as modified by the practice then in effect
of any Governmental Authority. If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
the applicable Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 2.19), the applicable Recipient receives the amount it would
have received had no such withholding been made.

        (b)   The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

        (c)   Within 30 days after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the Agent at
its address referred to in Section 9.01 the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

34

--------------------------------------------------------------------------------



        (d)   The Loan Parties shall severally indemnify each Recipient for the
full amount of any Indemnified Taxes payable by such Recipient with respect to
any Loan Document or any payment by such Loan Party under any Loan Document
(including amounts payable under this Section 2.19) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly imposed by the relevant Governmental Authority. The indemnity
under this paragraph (d) shall be paid within 30 days after the date the
Recipient delivers to the applicable Loan Party a certificate stating the amount
of Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Agent.

        (e)   The Lenders shall severally indemnify the Agent for the full
amount of any Excluded Taxes payable by the Agent with respect to any Loan
Document or any payment by any Loan Party under any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly imposed by the relevant Governmental
Authority, except to the extent that any such amount or payment is determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of the Agent. The
indemnity under this paragraph (e) shall be paid within 30 days after the Agent
delivers to the applicable Lender a certificate stating the amount of Excluded
Taxes so payable by the Agent. Such certificate shall be conclusive of the
amount so payable absent manifest error.

        (f)    (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to payments under any
Loan Document shall deliver to the Borrower and the Agent, at the time or times
prescribed by law or reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by law or reasonably
requested by the Borrower or the Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in this
paragraph (f)) shall not be required if in the Lender's judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Agent, any Lender shall update any form or certification previously
delivered pursuant to this Section 2.19. If any such form or certification
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the Agent in
writing of such expiration, obsolescence or inaccuracy.

         (ii)  Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to the Borrower shall, if it is
legally eligible to do so, deliver to the Borrower and the Agent (in such number
of copies reasonably requested by the Borrower and the Agent) on or prior to the
date on which such Lender becomes a party hereto (or, in the case of a
participation holder, on or before the date such participation is effective
hereunder) and on or before the date, if any, such Lender changes its applicable
lending office by designating a new lending office, duly completed and executed
copies of whichever of the following is applicable:

        (A)  in the case of a Lender that is a U.S. Person, IRS Form W-9;

35

--------------------------------------------------------------------------------



        (B)  in the case of a Lender (other than a U.S. Person) claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (2) with respect to
all other payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from U.S. Federal withholding Tax pursuant to the "business profits"
or "other income" article of such tax treaty;

        (C)  in the case of a Lender (other than a U.S. Person) for whom
payments under any Loan Document constitute income that is effectively connected
with such Lender's conduct of a trade or business in the United States, IRS
Form W-8ECI;

        (D)  in the case of a Lender (other than a U.S. Person) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate to the effect that such
Lender is not (a) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (b) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

        (E)  in the case of a Lender (other than a U.S. Person) that either is
not the beneficial owner of payments made under any Loan Document or is a
partnership (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant
forms prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; or

        (F)  any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the Agent to
determine the amount of Tax (if any) required by law to be withheld.

        (g)   If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.19 (including additional amounts paid by
any Loan Party pursuant to this Section 2.19), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.19 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including any Taxes) of such
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such Recipient, shall repay to such Recipient the amount
paid to such Recipient pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will any Recipient be required to pay any amount to any Loan Party
pursuant to this paragraph (g) if such payment would place such Recipient in a
less favorable position (on a net after-Tax basis) than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This paragraph (g) shall not be construed to
require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Loan Party
or any other Person.

        (h)   Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.19 shall
survive termination of the Loan Documents and payment of any obligations
thereunder.

36

--------------------------------------------------------------------------------



        SECTION 2.20.    Termination or Assignment of Commitments under Certain
Circumstances.    In the event that any Lender shall fail to pay amounts due to
the Agent pursuant to Section 2.02(c) or any Lender shall have delivered a
notice or certificate pursuant to Section 2.13 or 2.14, or the Borrower shall be
required to make additional payments to any Lender under Section 2.19, and
provided that no Default or Event of Default shall have occurred and be
continuing, the Borrower shall have the right, at its own expense, upon notice
to such Lender and the Agent, to require such Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an Eligible
Assignee which shall assume such obligations; provided that (i) no such
termination or assignment shall conflict with any law, rule or regulation or
order of any Governmental Authority, (ii) the Borrower or such assignee, as the
case may be, shall pay to the affected Lender in immediately available funds on
the date of such termination or assignment the principal of and interest accrued
to the date of payment on the Loans (other than Competitive Loans) made by it
hereunder and all other amounts accrued for its account or owed to it hereunder
(other than any outstanding Competitive Loans held by it), (iii) if such
assignee is not a Lender, the Agent shall have given its prior written consent
to such replacement (which consent will not be unreasonably withheld) and the
Borrower or such financial institution shall have paid a processing and
recordation fee of $3,500 to the Agent and (iv) in the case of any assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.19, such assignment will result in a reduction
of such compensation or payments thereafter. A Lender shall not be required to
make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

        SECTION 2.21.    Lending Offices and Lender Certificates; Survival of
Indemnity.    To the extent reasonably possible, each Lender shall designate an
alternate lending office with respect to its Eurodollar Loans and Fixed Rate
Loans to reduce any liability of the Borrower to such Lender under Section 2.13
or to avoid the unavailability of Eurodollar Loans under Section 2.10 or 2.14,
so long as such designation is not disadvantageous to such Lender. A good faith
certificate of a Lender setting forth a reasonable basis of computation and
allocation of the amount due under Section 2.13 or 2.15 shall be final,
conclusive and binding on the Borrower in the absence of manifest error. The
amount specified in any such certificate shall be payable on demand after
receipt by the Borrower of such certificate. The obligations of the Borrower
under Sections 2.13, 2.15, 2.18(c), 2.19 and 9.05 shall survive the payment of
all amounts due under any Loan Document and the termination of this Agreement.


ARTICLE III

REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants as to itself and the Subsidiaries
to each of the Lenders that:

        SECTION 3.01.    Corporate Existence and Standing.    The Borrower and
each Subsidiary is duly organized, validly existing and, where such concept
exists in the relevant jurisdiction of organization, in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so qualify would have a Material Adverse Effect.

        SECTION 3.02.    Authorization and Validity.    Each Loan Party has the
corporate or other organizational, as applicable, power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder (collectively, the "Transactions"). The
Transactions have been duly authorized by all necessary corporate or other
organizational action, and if required, stockholder or other equity holder
action, as applicable. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other

37

--------------------------------------------------------------------------------



Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrower or such other Loan Party, enforceable against the
Borrower or such other Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws affecting the enforcement of creditors' rights generally.

        SECTION 3.03.    No Conflict; Governmental Consent.    None of the
Transactions will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any Subsidiary or the
Borrower's or any Subsidiary's articles or certificate of incorporation, bylaws
or other organizational documents or the provisions of any indenture, instrument
or agreement to which the Borrower or any Subsidiary is a party or is subject,
or by which it, or its property, is bound, or conflict therewith or constitute a
default thereunder, or result in the creation or imposition of any Lien in, of
or on the property of the Borrower or any Subsidiary pursuant to the terms of
any such indenture, instrument or agreement, except for Liens created under the
Loan Documents. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents, except acts necessary to perfect Liens created
under the Loan Documents.

        SECTION 3.04.    Compliance with Laws; Environmental and Safety
Matters.    (a) The Borrower and each Subsidiary has complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except to the extent that the failure to comply
therewith could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

        (b)   The Borrower and each Subsidiary has complied in all material
respects with all applicable Federal, state, local and other statutes,
ordinances, orders, judgments, rulings and regulations relating to environmental
pollution or to environmental regulation or control or to employee health or
safety. Neither the Borrower nor any Subsidiary has received notice of any
material failure so to comply which could reasonably be expected to result in a
Material Adverse Effect. The Borrower's and the Subsidiaries' facilities do not
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the Toxic
Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto. The Borrower is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in liability on the
part of the Borrower or any Subsidiary which could reasonably be expected to
result in a Material Adverse Effect.

        SECTION 3.05.    Financial Statements.    The Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, changes in stockholders' equity and cash flows as of the end of and for
the fiscal year ended December 31, 2008, audited by and accompanied by the
opinion of Deloitte & Touche LLP, an independent registered public accounting
firm. Such financial statements were prepared in accordance with GAAP and
present fairly the financial condition and results of operations of the Borrower
and the Consolidated Subsidiaries as of such date and for such period. Such
balance sheet and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and the Consolidated Subsidiaries as of the date
thereof.

38

--------------------------------------------------------------------------------





        SECTION 3.06.    No Material Adverse Change.    Except for any Disclosed
Matter, no material adverse change in the business, properties, financial
condition, prospects or results of operations of the Borrower and the
Consolidated Subsidiaries has occurred since December 31, 2008. It is understood
that downgrades or negative pronouncements by rating agencies and volatility in
the capital markets generally shall not in and of themselves be considered
material adverse changes, but that the antecedents or consequences thereof may
constitute such changes (except to the extent the same constitute Disclosed
Matters).

        SECTION 3.07.    Subsidiaries.    Schedule 3.07 contains an accurate
list of all the significant joint ventures and all the Subsidiaries, in each
case on and as of the Restatement Effective Date, setting forth their respective
jurisdictions of organization and the percentage of their respective ownership
interests held by the Borrower or other Subsidiaries, and identifies each
Subsidiary that is a Designated Subsidiary on and as of the Restatement
Effective Date.

        SECTION 3.08.    Litigation.    Except for any Disclosed Matter, there
is no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

        SECTION 3.09.    Material Agreements.    Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.

        SECTION 3.10.    Regulation U.    Margin Stock constitutes, and at all
times will constitute, less than 25% of the assets of the Borrower and the
Subsidiaries that are subject to any limitation on sale or pledge hereunder.

        SECTION 3.11.    Investment Company Act.    Neither the Borrower nor any
Subsidiary is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.

        SECTION 3.12.    Use of Proceeds.    The Borrower will use the proceeds
of the Loans only for working capital and other general corporate purposes.

        SECTION 3.13.    Taxes.    The Borrower and each Subsidiary (other than
the Excluded Subsidiary) have filed all United States Federal Tax returns, in
the case of the Borrower and each Domestic Subsidiary, and all other Tax returns
which are required to be filed and have paid all Taxes due pursuant to said
returns or pursuant to any assessment received by the Borrower or any such
Subsidiary, including all Federal and state withholding Taxes and all Taxes
required to be paid pursuant to applicable law, except such Taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The charges, accruals and reserves on the books of the Borrower and
the Consolidated Subsidiaries in respect of any Taxes or other governmental
charges are adequate.

        SECTION 3.14.    Accuracy of Information.    The Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which the Borrower or any Subsidiary is subject, and all other matters known
to the Borrower, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Confidential
Information Memorandum nor any of the other reports, financial statements,
certificates or other written or formally presented information furnished by or
on behalf of the Borrower or any Loan Party to the Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document,
included herein or therein or furnished hereunder or thereunder (in each case
taken as a whole and as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in

39

--------------------------------------------------------------------------------



the light of the circumstances under which they were made, not misleading;
provided that, as to financial projections, if any, that have been prepared by
the Borrower and made available to the Agent, any Lender or any potential
Lender, the Borrower only represents and warrants that such financial
projections have been prepared in good faith based upon assumptions believed by
the management of the Borrower to be reasonable at the time of preparation (it
being understood such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower's control, and that no
assurance can be given that the projections will be realized and the variations
therefrom may be material).

        SECTION 3.15.    No Undisclosed Dividend Restrictions.    Except for
restrictions hereunder, and except for restrictions on the payment of dividends
under applicable law, none of the Subsidiaries (other than the Excluded
Subsidiary) is subject to any agreement, amendment, covenant or understanding
that directly or indirectly (through the application of financial covenants or
otherwise) restricts the ability of such entity to declare or pay dividends.

        SECTION 3.16.    Properties.    (a) The Borrower and each Subsidiary has
good title to, or valid leasehold interests in, all its property (other than
Intellectual Property) material to its business (including its Mortgaged
Properties), except where the failure to have such title or leasehold interest
could not, individually or in the aggregate, reasonably be expected to have
Material Adverse Effect.

        (b)   The Borrower and each Subsidiary (other than the Excluded
Subsidiary) owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other Intellectual Property material to the operation of its
business, and, to the knowledge of the Borrower, the use thereof by the Borrower
and the Subsidiaries does not infringe upon the Intellectual Property rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

        (c)   As of the Restatement Effective Date, neither the Borrower nor any
Designated Subsidiary owns any parcel of real property in fee.

        SECTION 3.17.    Collateral Matters.    (a) The Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Agent, for the benefit of the Secured Parties, a valid and enforceable
security interest in the Collateral (as defined therein) and (i) when the
Collateral constituting certificated securities (as defined in the Uniform
Commercial Code) is delivered to the Agent, together with instruments of
transfer duly endorsed in blank, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the pledgors thereunder in such Collateral, prior
and superior in right to any other Person, and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the remaining Collateral to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, prior and superior to the rights
of any other Person, except for rights secured by Liens permitted by
Section 6.02.

        (b)   Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor's right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted by Section 6.02.

        (c)   Upon the recordation of the IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the

40

--------------------------------------------------------------------------------



financing statements referred to in paragraph (a) of this Section, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property that is included in the Collateral and in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted by Section 6.02 (it being understood that subsequent recordings in the
United States Patent and Trademark Office or the United States Copyright Office
may be necessary to perfect a security interest in such Intellectual Property
acquired by the Loan Parties after the Restatement Effective Date).


ARTICLE IV

CONDITIONS


        SECTION 4.01.    Restatement Effective Date.    The effectiveness of the
amendment and restatement of the Existing Credit Agreement in the form of this
Agreement is subject to the satisfaction of the conditions precedent set forth
in the Amendment Agreement (or waiver thereof in accordance with the terms of
the Amendment Agreement).

        SECTION 4.02.    All Borrowings.    The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

        (a)   The Agent shall have received a notice of such Borrowing as
required by Section 2.03 or 2.04, as applicable.

        (b)   The representations and warranties set forth in Article III hereof
and in each Loan Document shall be true and correct in all material respects on
and as of the date of, and after giving effect to, such Borrowing with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

        (c)   At the time of, and immediately after giving effect to such
Borrowing, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower shall be in compliance with Section 6.07(c) for
a period of five consecutive Business Days ending immediately prior to the date
of such Borrowing.

        (d)   At the time of, and immediately after giving effect to such
Borrowing, the sum of the Revolving Credit Exposures of all the Lenders plus the
aggregate amount of all Competitive Loans outstanding at such time shall not
exceed the lesser of (x) the Total Commitment and (y) the Maximum Availability
at such time.

        (e)   The Agent shall have received a certificate of a Financial Officer
of the Borrower, dated the date of such Borrowing, setting forth the Maximum
Availability as of the date of such Borrowing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.02. It is understood that this
Section 4.02 shall not apply to a conversion or continuation of any Standby
Borrowing pursuant to Section 2.05.


ARTICLE V

AFFIRMATIVE COVENANTS


        The Borrower covenants and agrees with each Lender that, until the
Commitments have expired or been terminated and the principal of or interest on
each Loan, all Fees or all other expenses or

41

--------------------------------------------------------------------------------



amounts payable under any Loan Document shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing:

        SECTION 5.01.    Conduct of Business; Maintenance of Ownership of
Subsidiaries and Maintenance of Properties.    (a) The Borrower will, and will
cause each Subsidiary (other than the Excluded Subsidiary) to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted; provided that no sale,
transfer or disposition of assets (including by means of a merger) permitted
under Sections 6.03, 6.04 and 6.05 will be prohibited by this paragraph (a).

        (b)   The Borrower will, and will cause each Subsidiary to do all things
necessary to remain duly organized, validly existing and, where such concept
exists in the relevant jurisdiction of organization, in good standing in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect or in connection with a dissolution, merger, or disposition of a
Subsidiary permitted under Section 6.04.

        (c)   The Borrower will at all times own, directly or indirectly, at
least (i) 50.1% of the outstanding Equity Interests of each of INTECH and
Perkins and (ii) 95% of the outstanding Equity Interests of Janus Capital
Management LLC, in each case free and clear of any Liens on such Equity
Interests, other than Liens created under the Loan Documents and statutory Liens
applicable to Equity Interests.

        (d)   The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to, do all things necessary to maintain, preserve, protect
and keep their properties material to the conduct of their businesses in good
repair, working order and condition, and make all necessary and proper repairs,
renewals and replacements so that their businesses carried on in connection
therewith may be properly conducted in all material respects at all times;
provided that no sale, transfer or disposition of assets (including by means of
a merger) permitted under Sections 6.03, 6.04 and 6.05 will be prohibited by
this paragraph (d).

        SECTION 5.02.    Insurance.    The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to, maintain, with Persons that,
to its knowledge, are financially sound and reputable insurance companies,
insurance on all its property in such amounts and covering such risks as is
consistent with sound business practice and customary with companies engaged in
similar lines of business, and the Borrower will furnish to any Lender upon
reasonable request full information as to the insurance carried. Each such
policy of general liability or casualty insurance maintained by or on behalf of
Loan Parties shall (a) in the case of each general liability insurance policy,
name the Agent, on behalf of the Lenders, as an additional insured thereunder,
(b) in the case of each casualty insurance policy, contain a loss payable clause
or endorsement that names the Agent, on behalf of the Secured Parties, as the
loss payee thereunder and (c) provide for at least 30 days' (or such shorter
number of days as may be agreed to by the Agent) prior written notice to the
Agent of any cancellation of such policy.

        SECTION 5.03.    Compliance with Laws and Payment of Material
Obligations and Taxes.    (a) The Borrower will, and will cause each Subsidiary
to, comply in all material respects with all laws (including ERISA and the Fair
Labor Standards Act, as amended), rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject if noncompliance
therewith could reasonably be expected to have a Material Adverse Effect.

        (b)   The Borrower will, and will cause each Subsidiary to, pay when due
its material obligations, including all taxes, assessments and governmental
charges and levies upon it or its income, profits or property, except (i) those
which are being contested in good faith by appropriate

42

--------------------------------------------------------------------------------



proceedings and with respect to which adequate reserves have been set aside or
(ii) where any failure to pay could not reasonably be expected to have a
Material Adverse Effect.

        SECTION 5.04.    Financial Statements, Reports, etc.    The Borrower
will maintain, for itself and each Subsidiary, a system of accounting
established and administered in accordance with GAAP or IFRS, as applicable, and
will furnish to the Agent and each Lender:

        (a)   within 90 days after the end of each of its fiscal years, its
audited consolidated balance sheet and related consolidated statements of
income, changes in stockholders' equity and cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the prior fiscal year, all audited by and accompanied by an unqualified (except
for qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by the Borrower's
independent certified public accountants) audit report certified by an
independent registered public accounting firm of nationally recognized standing
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and the Consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;

        (b)   within 45 days after the end of each of the first three quarters
of each of its fiscal years, its consolidated balance sheet and related
consolidated statements of income, changes in stockholders' equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the prior fiscal year, all certified by a Financial
Officer of the Borrower as presenting fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and the
Consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;

        (c)   together with each delivery of financial statements under
clause (a) or (b) of this Section 5.04, a compliance certificate substantially
in the form of Exhibit C signed by a Financial Officer of the Borrower,
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of the Borrower most recently theretofore delivered
under clause (a) or (b) of this Section 5.04 (or, prior to the first such
delivery, referred to in Section 3.05) and, if any such change has occurred,
specifying the effect of such change on the financial statements (including
those for the prior periods) accompanying such certificate, and (iv) certifying
that all notices required to be provided to the Agent under Sections 5.08 and
5.09 have been provided;

        (d)   as soon as possible and in any event within 10 days after any
Responsible Officer of the Borrower knows that (i) any Reportable Event has
occurred with respect to any Plan, (ii) any Withdrawal Liability has been
incurred with respect to any Multiemployer Plan or (iii) the Borrower or any
member of the Controlled Group has received any notice concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization within the meaning of Title IV of
ERISA or in endangered or critical status within the meaning of Section 305 of
ERISA or Section 432 of the Code, a statement, signed by a Financial Officer of
the Borrower, describing such Reportable Event, Withdrawal Liability or notice
and the action which the Borrower proposes to take with respect thereto;

43

--------------------------------------------------------------------------------



        (e)   promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;

        (f)    promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any Consolidated Subsidiary files with the Securities and Exchange
Commission or financial reports material to the interests of the Lenders or to
the ability of the Borrower to perform its obligations under the Loan Documents;

        (g)   within 10 days after the end of each calendar month, a certificate
signed by a Financial Officer of the Borrower certifying as to the dollar amount
of Long-Term Assets Under Management as of the close of business on each
Business Day during such month;

        (h)   in the event the dollar amount of Long-Term Assets Under
Management as of the close of business on any Business Day changes in a manner
that, disregarding the last sentence of the definition of the term "Maximum
Availability", would result in a change in the Maximum Availability, no later
than 12:00 noon, New York City time, on the first Business Day following the
date of such change, a certificate of a Financial Officer of the Borrower
notifying the Agent of such change and specifying Long-Term Assets Under
Management as of the close of business on such immediately preceding Business
Day;

        (i)    upon a reasonable request of the Agent therefor (and, in any
event, no later than 12:00 noon, New York City time, on the first Business Day
following the day of such request), a certificate signed by a Financial Officer
of the Borrower certifying as to the dollar amount of Long-Term Assets Under
Management as of the close of business on the Business Day immediately preceding
the date of such request;

        (j)    within 60 days after the end of each fiscal quarter of the
Borrower, a certificate of a Responsible Officer of the Borrower either
(i) setting forth (A) all Equity Interests or Indebtedness owned by any Loan
Party, (B) all Intellectual Property owned by any Loan Party, (C) all Mortgaged
Property and (D) all commercial tort claims seeking damages of $3,000,000 or
more in respect of which a complaint or a counterclaim has been filed by any
Loan Party (including a brief description thereof) and that, in each case,
(x) if so owned or filed by a Loan Party as of the Restatement Effective Date
would have been required to be set forth on the applicable schedule to the
Collateral Agreement or to the Perfection Certificate pursuant to the terms
thereof and (y) have not been set forth on a certificate previously delivered
pursuant to this clause (j), or (ii) certifying that there has been no change
(other than any change that could not reasonably be expected to be adverse in
any material respect to the creation or perfection of the security interests in
the Collateral on the terms and with the priority contemplated by the Security
Documents, or otherwise be adverse in any material respect to the interest of
the Lenders as secured parties) in the information set forth in the certificate
most recently delivered pursuant to this clause (j) or, in the case of the first
such certificate delivered after the Restatement Effective Date, the information
set forth on the applicable schedule to the Collateral Agreement or to the
Perfection Certificate;

        (k)   promptly after Moody's or S&P shall have announced a change in the
rating or the outlook in effect for the Index Debt, written notice of such
change; and

        (l)    such other information (including financial information and any
information required by the Patriot Act or any other "know your customer" or
similar laws or regulations) as the Agent or any Lender may from time to time
reasonably request.

The financial statements (and the related audit opinions and certifications)
required to be delivered by the Borrower pursuant to clauses (a) and (b) of this
Section 5.04 and the reports and statements required to be delivered by the
Borrower pursuant to clauses (e) and (f) of this Section 5.04 shall be

44

--------------------------------------------------------------------------------



deemed to have been delivered (i) when reports containing such financial
statements (and the related audit opinions and certifications) or other
materials are posted on the Borrower's website on the internet at
http://ir.janus.com (or any successor page identified in a notice given to the
Agent and the Lenders) or on the SEC's website on the internet at www.sec.gov
and the Borrower has notified the Agent (who in turn shall notify the Lenders)
that such reports have been so posted or (ii) when such financial statements,
reports or statements are delivered in accordance with Section 9.17(a).

        SECTION 5.05.    Notices of Material Events.    Promptly and in any
event within five Business Days after a Responsible Officer of the Borrower
becomes aware thereof, the Borrower will give notice in writing to the Agent and
the Lenders of the occurrence of (a) any Default or Event of Default or (b) any
other development, financial or otherwise, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

        SECTION 5.06.    Books and Records; Access to Properties and
Inspections.    The Borrower will, and will cause each Subsidiary (other than
the Excluded Subsidiary) to, keep proper books and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary
(other than the Excluded Subsidiary) to, permit the Agent and the Lenders to
make reasonable inspections during regular business hours of the properties,
corporate books and financial records of the Borrower or any such Subsidiary, to
make reasonable examinations and copies of the books of accounts and other
financial records of the Borrower or any such Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower or any such Subsidiary with, and
to be advised as to the same by, its respective officers at such reasonable
times and intervals as the Lenders may designate; provided that (a) any
inspection by any Lender shall be at such Lender's own expense, (b) unless a
Default or Event of Default shall have occurred and be continuing, there shall
be no more than two such inspections during any fiscal year and (c) the Lenders
shall coordinate the timing of their inspections through the Agent and provide
reasonable notice thereof.

        SECTION 5.07.    Use of Proceeds.    The Borrower will use the proceeds
of the Loans solely for the purposes set forth in Section 3.12.

        SECTION 5.08.    Information Regarding Collateral; Deposit Accounts;
Securities Accounts.    (a) The Borrower will furnish to the Agent prompt
written notice of any change in (i) the legal name of any Loan Party, as set
forth in its organizational documents, (ii) the jurisdiction of organization or
the form of organization of any Loan Party (including as a result of any merger
or consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.

        (b)   The Borrower will furnish to the Agent prompt written notice of
(i) the acquisition by any Loan Party of, or any real property interest
otherwise becoming, a Mortgaged Property after the Restatement Effective Date
and (ii) the acquisition by any Loan Party of any other material assets after
the Restatement Effective Date, other than any assets constituting Collateral
under the Security Documents in which the Agent shall have a valid, legal and
perfected security interest (with the priority contemplated by the applicable
Security Document) upon the acquisition thereof.

45

--------------------------------------------------------------------------------





        (c)   The Borrower will cause all cash owned by the Borrower and the
Domestic Subsidiaries at any time, other than cash held in the ordinary course
of business solely for the payment of salaries and wages, workers' compensation
and similar expenses and other cash in an aggregate amount not to exceed
$5,000,000 at any time, to be held in deposit accounts maintained in the name of
one or more Loan Parties and will, in each case as promptly as practicable,
notify the Agent of the existence of any deposit account maintained by a Loan
Party in respect of which a Control Agreement is required to be in effect
pursuant to clause (f) of the definition of the term "Collateral and Guarantee
Requirement" but is not yet in effect.

        (d)   The Borrower will cause all securities owned by the Borrower and
the Domestic Subsidiaries at any time, other than (i) Equity Interests in the
Subsidiaries, (ii) securities beneficially owned by any customer and
(iii) securities representing ownership interests in mutual funds, to be held in
separate securities accounts maintained in the name of one or more Loan Parties
and will, in each case as promptly as practicable, notify the Agent of the
existence of any securities account maintained by a Loan Party in respect of
which a Control Agreement is required to be in effect pursuant to clause (f) of
the definition of the term "Collateral and Guarantee Requirement" but is not yet
in effect.

        SECTION 5.09.    Additional Subsidiaries.    If any Subsidiary is formed
or acquired after the Restatement Effective Date, the Borrower will, within 10
Business Days after such Subsidiary is formed or acquired, notify the Agent
thereof and within 15 Business Days (or, in the case of any Foreign Subsidiary,
30 Business Days) after such Subsidiary is formed or acquired (or, in each case,
such longer period as may be agreed to by the Agent) cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary (if it is
a Designated Subsidiary) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by a Loan Party.

        SECTION 5.10.    Further Assurances.    The Borrower will, and will
cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages and other documents), that may be required under any
applicable law, or that the Agent may reasonably request, to cause the
Collateral and Guarantee Requirement to be and remain satisfied at all times or
otherwise to effectuate the provisions of the Loan Documents, all at the expense
of the Loan Parties. The Borrower will provide to the Agent, from time to time
upon reasonable request, evidence reasonably satisfactory to the Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.


ARTICLE VI

NEGATIVE COVENANTS


        The Borrower covenants and agrees with each Lender that, until the
Commitments have expired or been terminated and the principal of or interest on
each Loan, all Fees or all other expenses or amounts payable under any Loan
Document shall have been paid in full, unless the Required Lenders shall
otherwise consent in writing:

        SECTION 6.01.    Indebtedness of Subsidiaries.    The Borrower will not
permit any Subsidiary (other than the Excluded Subsidiary) to incur, create or
suffer to exist any Indebtedness, except:

        (a)   Indebtedness incurred to finance the acquisition, repair or
improvement of any fixed or capital assets, including Capitalized Lease
Obligations (and any Replacement Indebtedness in respect thereof); provided that
(i) the principal amount of such Indebtedness shall not exceed the purchase
price of such assets or the cost of such repair or improvement, (ii) such
Indebtedness (and any Replacement Indebtedness in respect thereof) shall not be
secured by any Lien on any assets other than the assets so acquired, repaired or
improved and (iii) the aggregate principal

46

--------------------------------------------------------------------------------



amount of such Indebtedness and such Replacement Indebtedness, when taken
together with the aggregate principal amount of any Indebtedness incurred under
clause (j) of this Section 6.01, shall not exceed $15,000,000 at any time
outstanding;

        (b)   Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary; provided that (i) any such Indebtedness owing by any Loan Party
shall be subordinated to the Obligations on terms no less favorable to the
Lenders than those set forth in Exhibit G, (ii) any such Indebtedness owing to
any Loan Party shall be evidenced by a promissory note, which may be a global
note, and shall have been pledged pursuant to the Collateral Agreement and
(iii) any such Indebtedness of any Subsidiary that is not a Loan Party to the
Borrower or any other Loan Party shall be incurred in compliance with
Section 6.09(b);

        (c)   Indebtedness created under the Loan Documents;

        (d)   Attributable Debt in connection with any Sale-Leaseback
Transaction permitted pursuant to Section 6.03;

        (e)   Indebtedness of a Person existing at the time such Person becomes
a Subsidiary and any Replacement Indebtedness in respect thereof; provided that
such Indebtedness was not created in contemplation of or in connection with such
Person becoming a Subsidiary;

        (f)    Indebtedness existing on the Restatement Effective Date and set
forth on Schedule 6.01 and any Replacement Indebtedness in respect thereof;

        (g)   Guarantees of Indebtedness permitted under clauses (a) through
(d) of this Section 6.01; provided that such Guarantees comply with
Section 6.09;

        (h)   Indebtedness owed in respect of netting services, overdraft
protections and similar arrangements, in each case incurred in the ordinary
course of business in connection with cash management and deposit accounts;

        (i)    Indebtedness incurred in the ordinary course of business and
arising from agreements or arrangements providing for surety, stay and appeal
bonds or as an account party in respect of letters of credit; provided that the
aggregate amount of Indebtedness in respect of letters of credit incurred in
reliance on this clause (i) shall not exceed $15,000,000 at any time
outstanding; and

        (j)    other Indebtedness of any Subsidiary; provided that the aggregate
principal amount of all Indebtedness incurred under this clause (j), when taken
together with the aggregate principal amount of all Indebtedness incurred under
clause (a) of this Section 6.01, shall not exceed $15,000,000 at any time
outstanding.

        SECTION 6.02.    Liens.    The Borrower will not, and will not permit
any Subsidiary (other than the Excluded Subsidiary) to, create, incur or suffer
to exist any Lien in or on its property (now or hereafter acquired), or on any
income or revenues or rights in respect of any thereof, except:

        (a)   Liens created under the Loan Documents;

        (b)   Liens for Taxes on its property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings;

        (c)   Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business that secure payment of obligations (other than Indebtedness) that are
not more than 60 days past due or that are being contested in good faith by
appropriate proceedings;

        (d)   Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

47

--------------------------------------------------------------------------------



        (e)   Liens arising out of deposits to secure leases, trade contracts,
statutory obligations, appeal bonds, performance bonds and other obligations of
like nature, in each case arising in the ordinary course of business;

        (f)    utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and that do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or the Subsidiaries;

        (g)   Liens existing on the Restatement Effective Date and described in
Schedule 6.02, and Liens extending or replacing such Liens; provided that such
Liens (including any such extension or replacement Liens) (i) secure only those
obligations that they secured on the Restatement Effective Date and Replacement
Indebtedness in respect thereof and (ii) extend only to the assets that they
encumbered on the Closing Date;

        (h)   Liens on fixed or capital assets securing Indebtedness permitted
under Section 6.01(a) incurred to finance the acquisition, repair or improvement
of such assets (and any Replacement Indebtedness in respect thereof); provided
that such Liens extend only to such assets;

        (i)    Liens deemed to exist in connection with Permitted B Share
Transactions; provided that such Liens extend only to B Share Fees and not to
any other assets of the Borrower and the Subsidiaries;

        (j)    Environmental Liens securing clean-up costs or fines, not in
excess of $25,000,000 in aggregate principal amount, excluding Environmental
Liens that are being contested in good faith by appropriate proceedings and the
enforcement of which is stayed;

        (k)   banker's liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

        (l)    judgment Liens in respect of judgments that have not resulted in
an Event of Default under clause (j) of Article VII;

        (m)  any Lien existing on any property before the acquisition thereof or
existing on any property of any Person that becomes a Subsidiary after the
Closing Date before the time such Person becomes a Subsidiary, and Liens
extending or replacing such Liens; provided that (i) no such Lien is created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) no such Lien shall apply to any other
property and (iii) no such Lien shall secure obligations other than the
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and Replacement Indebtedness in
respect thereof;

        (n)   Liens on the Excluded Securities and the Excluded Securities
Accounts; provided that (i) such Liens secure only obligations of the Borrower
and the Subsidiaries in respect of the Specified Hedging Agreements and
(ii) such Liens extend only to the Excluded Securities and the Excluded
Securities Accounts; and

        (o)   other Liens securing Indebtedness or other obligations in an
aggregate principal amount that, when taken together with the aggregate amount
of all Attributable Debt in connection with Sale and Leaseback Transactions
permitted under Section 6.03, does not exceed $10,000,000 at any time
outstanding.

48

--------------------------------------------------------------------------------



        SECTION 6.03.    Sale and Lease-Back Transactions.    The Borrower will
not, and will not permit any Subsidiary (other than the Excluded Subsidiary) to,
enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a "Sale and
Leaseback Transaction"); provided that the Borrower or any Subsidiary may enter
into any Sale and Leaseback Transaction if (a) at the time of such transaction
no Default or Event of Default shall have occurred and be continuing, (b) the
proceeds from the sale of the subject property shall be at least equal to its
fair market value on the date of such sale and (c) the aggregate amount of all
Attributable Debt in connection with all Sale and Leaseback Transactions of the
Borrower and the Subsidiaries, when taken together with the aggregate principal
amount of all Indebtedness or other obligations secured by Liens permitted under
Section 6.02(o), does not exceed $10,000,000 at any time outstanding.

        SECTION 6.04.    Mergers, Consolidations and Transfers of Assets.    The
Borrower will not, and will not permit any Subsidiary (other than the Excluded
Subsidiary) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of any of its assets (whether now owned or hereafter
acquired), including any Equity Interests in any Subsidiary, and will not permit
any wholly-owned Subsidiary to issue any additional Equity Interests in such
Subsidiary (other than to the Borrower or any other Subsidiary); provided that:

        (a)   the Borrower and any Subsidiary may sell or license assets
(including Intellectual Property) in the ordinary course of business;

        (b)   the Borrower may sell or transfer assets in connection with
Permitted B Share True Sale Transactions;

        (c)   if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

          (i)  any wholly owned Domestic Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation;

         (ii)  any Subsidiary may merge into or consolidate with any other
Subsidiary (other than the Excluded Subsidiary) in a transaction in which no
Person other than the Borrower or a Subsidiary Loan Party receives any
consideration and if (x) either of the merging or consolidating Subsidiaries is
a Loan Party, the surviving or resulting Subsidiary is a Loan Party or
(y) either of the merging or consolidating Subsidiaries is a wholly owned
Subsidiary, the surviving or resulting Subsidiary is a wholly-owned Subsidiary;

        (iii)  the Borrower and the Subsidiaries may sell, transfer, lease,
license or otherwise dispose of assets (other than (A) Equity Interests in
INTECH or Perkins or (B) securities of Stanfield Victoria Funding LLC) the Net
Proceeds of which do not exceed, when taken together with the Net Proceeds of
all other assets sold, transferred, leased, licensed or otherwise disposed of on
or after the Restatement Effective Date pursuant to this clause (iii),
$25,000,000 in the aggregate;

        (iv)  subject to Section 5.01(c), the Borrower and the Subsidiaries may
sell, transfer or otherwise dispose of Equity Interests in INTECH or Perkins;
provided that, with respect to any such sale, transfer or other disposition,
(x) the Borrower shall have delivered to the Agent a certificate signed by a
Financial Officer of the Borrower setting forth the Applicable Percentage with
respect thereto and a reasonably detailed calculation thereof and (y) the
Borrower shall apply the Net Proceeds thereof to prepay Standby Loans (and other
Indebtedness) as required pursuant to Section 2.12(d); and

49

--------------------------------------------------------------------------------



         (v)  the Borrower and the Subsidiaries may sell, transfer or otherwise
dispose of securities of Stanfield Victoria Funding LLC; provided that, with
respect to any such sale, transfer or other disposition, the Borrower shall
apply the Net Proceeds thereof to prepay Standby Loans as required pursuant to
Section 2.12(d);

        (d)   the Borrower and the Subsidiaries may consummate any Sale and
Leaseback Transaction permitted under Section 6.03; and

        (e)   the Borrower and the Subsidiaries may make any sale, transfer,
lease or other disposition to the Borrower or any Subsidiary; provided that any
such sale, transfer, lease or other disposition involving a Subsidiary that is
not a Loan Party shall be made in compliance with Sections 6.05 and 6.09.

        SECTION 6.05.    Transactions with Affiliates.    The Borrower will not,
and will not permit any Subsidiary (other than the Excluded Subsidiary) to, sell
or transfer any assets to, or purchase or acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates (other than the
Borrower or any Subsidiary (other than the Excluded Subsidiary)), except that
the Borrower or any Subsidiary may engage in any of the foregoing transactions
at prices and on terms and conditions which, taken as a whole, are not less
favorable to the Borrower or such Subsidiary than would prevail in an
arm's-length transaction with unrelated third parties.

        SECTION 6.06.    Restrictive Agreements; Certain Other
Agreements.    (a) The Borrower will not, and will not permit any Subsidiary
(other than the Excluded Subsidiary) to, enter into, incur or permit to exist
any agreement or other arrangement that, directly or indirectly (through the
application of financial covenants or otherwise), prohibits or restricts the
ability of any Subsidiary to declare and pay dividends or other distributions
with respect to its Equity Interests or to make or repay any loans or advances
to the Borrower or to Guarantee Indebtedness of the Borrower; provided that the
foregoing shall not apply to prohibitions or restrictions (i) imposed by
applicable law or any Loan Document, (ii) contained in agreements relating to
secured Indebtedness permitted hereunder, if such prohibitions or restrictions
apply only to (A) assets other than cash securing such Indebtedness or (B) cash
in an amount not greater than the principal amount of such Indebtedness that has
been deposited in a collateral or similar account to cash collateralize such
Indebtedness, or (iii) contained in agreements relating to the sale of a
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale, if such prohibitions or restrictions
apply only to the Subsidiary, or the business unit, division, product line or
line of business, that is to be sold and such sale is permitted hereunder.

        (b)   The Borrower will not, and will not permit any Subsidiary (other
than the Excluded Subsidiary) to, enter into, incur or permit to exist any
agreement (including any indenture or lease) or instrument containing any
covenant restricting the incurrence of Indebtedness or governing the Borrower's
and the Subsidiaries' financial condition if such covenant is either not
comparable to any covenant in this Agreement or is more restrictive than the
analogous covenant in this Agreement, unless the Borrower (i) has delivered a
copy of such agreement or instrument to the Agent not less than 10 Business Days
prior to executing the same and (ii) has entered into an amendment to this
Agreement to add such covenant, mutatis mutandis, or to conform the analogous
covenant in this Agreement to such more restrictive covenant.

        SECTION 6.07.    Certain Financial Covenants.    The Borrower will not:

        (a)   permit the Leverage Ratio on any date to exceed 8.00:1.00;

        (b)   permit the Interest Coverage Ratio to be less than 2.00:1.00 for
any period of four fiscal quarters ending after the Restatement Effective Date;
and

50

--------------------------------------------------------------------------------



        (c)   permit Long-Term Assets Under Management at any time to be less
than or equal to the Minimum AUM.

        SECTION 6.08.    Margin Stock.    The Borrower will not, and will not
permit any Subsidiary (other than the Excluded Subsidiary) to, purchase or
otherwise acquire Margin Stock if, after giving effect to any such purchase or
acquisition, Margin Stock owned by the Borrower and the Subsidiaries would
represent more than 25% of the assets of the Borrower and the Subsidiaries on a
consolidated basis (valued in accordance with Regulation U); provided that,
subject to Section 6.10, the Borrower may repurchase its capital stock pursuant
to any stock buyback program approved by the Borrower's Board of Directors. For
purposes of this Section 6.08, on any date of determination, Margin Stock and
the total assets of the Borrower and the Subsidiaries will be valued in a manner
determined by the Borrower in good faith and consistent with the requirements of
Regulation U.

        SECTION 6.09.    Investments, Loans, Advances and Guarantees.    The
Borrower will not, and will not permit any Subsidiary (other than the Excluded
Subsidiary) to, purchase, hold, acquire (including pursuant to any merger or
consolidation with any Person that was not a Subsidiary prior thereto), make or
otherwise permit to exist any Investment in or, in the case of clause (b) below,
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of:

        (a)   so long as the Borrower shall own any Equity Interests in Capital
Group Partners, Capital Group Partners or any of its subsidiaries, except that
the Borrower may (i) make regularly scheduled payments of interest and principal
in respect of any Indebtedness of the Borrower that shall have been purchased or
otherwise acquired by Capital Group Partners from third parties prior to the
Closing Date and (ii) make Investments in Capital Group Partners in an aggregate
principal amount not to exceed $5,000,000 during any fiscal year; or

        (b)   any other Person, except:

          (i)  Permitted Investments;

         (ii)  Investments in the Borrower or any Subsidiary (other than the
Excluded Subsidiary); provided that (A) after the Restatement Effective Date, no
Subsidiary shall acquire any Equity Interest in the Borrower, (B) such
Subsidiary is a Subsidiary prior to the making of such Investments, (C) any
Equity Interests held by a Loan Party in any Subsidiary shall be pledged
pursuant to, and to the extent required by, the Collateral Agreement and (D) the
aggregate amount of such Investments by Loan Parties in Subsidiaries that are
not Loan Parties (excluding all such Investments existing on the Restatement
Effective Date and set forth on Schedule 6.09) shall not exceed $15,000,000 at
any time outstanding; provided further that (x) no Investment in any Subsidiary
that is not a Loan Party may be made in reliance on this clause (ii) at any time
that an Event of Default shall have occurred and be continuing and
(y) notwithstanding the foregoing, the Borrower and the Subsidiaries shall be
permitted to make accounting balance reconciliations through capital
contributions, dividends and loan forgiveness, in each case in the ordinary
course of business and consistent with past cash management practices;

        (iii)  Investments in seed financing for early-stage funds in an
aggregate amount not to exceed $150,000,000 at any time outstanding;

        (iv)  Investments made solely with the Net Proceeds from the issuance,
after the Restatement Effective Date, of common stock in the Borrower;

         (v)  Investments made as a result of the receipt of noncash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.04;

        (vi)  Investments in the form of (A) the Specified Hedging Agreements;
(B) Hedging Agreements entered into to (x) hedge or mitigate risks to which the
Borrower or any

51

--------------------------------------------------------------------------------



Subsidiary has actual exposure (other than in respect of Equity Interests in or
Indebtedness of the Borrower or any Subsidiary) or (y) effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary; (C) any call/put
spread Hedging Agreement entered into in connection with convertible
Indebtedness of the Borrower; and (D) Hedging Agreements entered into in
connection with the granting by the Borrower of long-term incentive awards under
its "Mutual Fund Share Investment Plan", provided that such Hedging Agreements
are entered into in a manner consistent with past practices;

       (vii)  compensation, travel, lodging, business expenses, attorney's
expenses arising from indemnification and litigation obligations and similar
advances to directors and employees of the Borrower or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

      (viii)  the purchase or other acquisition by the Borrower or any
Subsidiary of Equity Interests in, or all or substantially all the assets of,
any Person; provided that (i) with respect to each such purchase or other
acquisition, all actions required to be taken to satisfy the requirements set
forth in the term "Collateral and Guarantee Requirement" shall have been taken
(or arrangements for the taking of such actions satisfactory to the Agent shall
have been made) and (ii) the aggregate consideration paid therefor, together
with the aggregate consideration paid for any other such purchase or acquisition
consummated after the Restatement Effective Date in reliance on this
clause (viii) (including, in each case, Indebtedness assumed in connection
therewith) shall not exceed $15,000,000;

        (ix)  (A) purchases of Equity Interests in INTECH and/or Perkins, in
each case in amounts and at prices required pursuant to (x) operating agreements
or similar governing documents of INTECH or Perkins, as the case may be, in each
case as such requirements are in effect on the Restatement Effective Date,
(y) employment agreements with officers of INTECH or Perkins, as the case may
be, and (z) any share liquidity or withholding program for employees or officers
of INTECH or Perkins, as the case may be, and (B) after October 1, 2009, other
purchases of Equity Interests in INTECH and/or Perkins so long as, after giving
effect thereto, (x) the Leverage Ratio, determined as of the end of the fiscal
quarter of the Borrower most recently then ended prior to the date of the
consummation thereof and for which financial statements shall have been
delivered pursuant to Section 5.04(a) or 5.04(b), but giving effect on a pro
forma basis to any Indebtedness incurred in connection with such purchase, shall
be less than 4.50:1.00, (y) no Loans shall be outstanding and (z) no Default
shall have occurred and be continuing;

         (x)  Investments in Janus Capital International Limited made for the
sole purpose of enabling Janus Capital International Limited to meet the minimum
capital maintenance requirements applicable to Janus Capital International
Limited under the rules and regulations of the FSA (and maintain regulatory
capital in excess thereof in an amount not to exceed 50% of such minimum
regulatory capital); provided that the aggregate amount of such Investments
outstanding at any time shall not exceed the sum of (A) the JCIL Distribution
Amount as of such time and (B) £10,000,000; and

        (xi)  Investments of customer cash and customer securities.

52

--------------------------------------------------------------------------------







        SECTION 6.10.    Restricted Payments; Certain Payments of
Indebtedness.    (a) The Borrower will not, and will not permit any Subsidiary
(other than the Excluded Subsidiary) to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

          (i)  any Subsidiary may declare and pay dividends or make other
Restricted Payments with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, ratably to the holders of such
Equity Interests;

         (ii)  so long as no Default shall have occurred and be continuing or
would result therefrom, the Borrower may declare and pay dividends or make other
distributions (A) with respect to its common stock (x) in an amount not
exceeding $0.04 per share during any fiscal year (subject to appropriate
adjustment for stock splits, stock dividends, share combinations and similar
transactions) or (y) payable in additional Equity Interests (other than
Disqualified Stock) or (B) with respect to its preferred Equity Interests
payable in cash or in additional Equity Interests (other than Disqualified
Stock);

        (iii)  in addition to the transactions permitted under
Section 6.09(b)(ix) and so long as no Default shall have occurred and be
continuing or would result therefrom, the Borrower and the Subsidiaries may make
(A) Restricted Payments to current or former directors, officers, employees or
consultants of the Borrower and the Subsidiaries pursuant to and in accordance
with stock option plans or other benefit plans or agreements of the Borrower or
any Subsidiary (the "Company Plans"), including in connection with the death or
disability of any such person, provided that the aggregate amount of such
payments made in the form of cash since the Restatement Effective Date shall not
exceed $10,000,000 in the aggregate; or (B) Restricted Payments in the form of
an exchange of outstanding stock options for new stock options pursuant to and
in accordance with the Company Plans;

        (iv)  the Borrower may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the Borrower in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;

         (v)  so long as no Default shall have occurred and be continuing or
would result therefrom, the Borrower and the Subsidiaries may make accounting
balance reconciliations among themselves through capital contributions,
dividends and loan forgiveness, in each case in the ordinary course of business
and consistent with past cash management practices;

        (vi)  Restricted Payments in the form of any payment by the Borrower, or
any Subsidiary, as the case may be, on account of (A) any purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
INTECH and/or Perkins, in each case in amounts and at prices required pursuant
to (x) operating agreements or similar governing documents of INTECH or Perkins,
as the case may be, in each case as such requirements are in effect on the
Restatement Effective Date, (y) employment agreements with officers of INTECH or
Perkins, as the case may be, and (z) any share liquidity or withholding program
for employees or officers of INTECH or Perkins, as the case may be, and
(B) after October 1, 2009, any other purchase, redemption, retirement,
acquisition, cancellation or termination of Equity Interests in INTECH and/or
Perkins, so long as, after giving effect thereto, (x) the Leverage Ratio,
determined as of the end of the fiscal quarter of the Borrower most recently
then ended prior to the date of the consummation thereof and for which financial
statements shall have been delivered pursuant to Section 5.04(a) or 5.04(b), but
giving effect on a pro forma basis to any Indebtedness incurred in connection
with such purchase, redemption, retirement, acquisiton, cancelation or
termination shall be less than 4.50:1.00, (y) no Loans shall be outstanding and
(z) no Default shall have occurred and be continuing; and

53

--------------------------------------------------------------------------------



       (vii)  the Borrower may repurchase its preferred Equity Interests;
provided that (A) at the time thereof, and after giving effect thereto, no
Default shall have occurred and be continuing and no Loans shall be outstanding
and (B) the Leverage Ratio, determined, as of the end of the fiscal quarter of
the Borrower most recently then ended prior thereto for which financial
statements shall have been delivered pursuant to Section 5.04(a) or 5.04(b), on
a pro forma basis to give effect to such repurchase and the incurrence of any
Indebtedness in connection therewith, shall not exceed 3.50:1.00.

        (b)   The Borrower will not, and will not permit any Subsidiary (other
than the Excluded Subsidiary) to, pay or make or agree to pay or make, directly
or indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Indebtedness, except:

          (i)  payments of or in respect of Indebtedness created under the Loan
Documents;

         (ii)  payments of regularly scheduled interest and regularly scheduled,
or so long as no Loans are outstanding, mandatory principal payments, in each
case as and when due in respect of any Indebtedness;

        (iii)  the refinancing or replacement of Indebtedness with Replacement
Indebtedness to the extent permitted by Section 6.01;

        (iv)  payments of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of assets securing such Indebtedness in
transactions permitted hereunder;

         (v)  payments of Indebtedness required to be made pursuant to
Section 6.04(c)(iv);

        (vi)  payments of Indebtedness of any Loan Party to any other Loan
Party;

       (vii)  payments of, or in respect of, Indebtedness made solely with
Equity Interests (other than Disqualified Stock);

      (viii)  subject to Section 2.12(d), payments of Indebtedness made solely
with the Net Proceeds from the issuance, after the Restatement Effective Date,
of common or preferred stock in the Borrower; and

        (ix)  other payments of Indebtedness; provided that at the time each
such payment is made, no Default shall have occurred and be continuing, or would
result therefrom and (B) immediately prior to, and after giving effect to each
such payment, no Loans shall be outstanding.

        SECTION 6.11.    Limitations on Conduct of Business.    Without limiting
Section 5.01(a), the Borrower will not permit any Subsidiary existing on the
Restatement Effective Date that is not a Subsidiary Loan Party to engage in any
business or line of business or conduct any business activities materially
different from the business, line of business or business activities conducted
by such Subsidiary on the Restatement Effective Date.

        SECTION 6.12.    Concerning Janus Capital International
Limited.    (a) In the event that the aggregate amount of the regulatory capital
of Janus Capital International Limited as of the end of any quarter, determined
under the rules and regulations of the FSA, exceeds an amount equal to 150% of
the minimum amount of the regulatory capital required to be maintained by Janus
Capital International Limited as of the end of such quarter pursuant to such
rules and regulations, the Borrower will cause Janus Capital International
Limited to make, within 60 days following the end of such quarter and to the
extent the making thereof is not prohibited by applicable law or regulation, a

54

--------------------------------------------------------------------------------



dividend, distribution or other Restricted Payment in cash to Janus
International Holding LLC in an amount approximately equal to the amount of such
excess.

        (b)   Notwithstanding anything to the contrary in Section 6.04 or
6.09(b), at all times on and after the Restatement Effective Date the Borrower
shall cause Janus Capital International Limited to be a wholly-owned subsidiary
of Janus International Holding LLC.


ARTICLE VII


EVENTS OF DEFAULT


        In case of the occurrence of any of the following events ("Events of
Default"):

        (a)   any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary to the Lenders or the Agent, or any report,
certificate or other information furnished by the Borrower or any Subsidiary to
the Lenders or the Agent, in each case under or in connection with any Loan
Document, shall be incorrect in any material respect on the date as of which
made or furnished;

        (b)   nonpayment by the Borrower of principal of any Loan when due;

        (c)   nonpayment by the Borrower of interest upon any Loan or of any Fee
or other Obligations (other than an amount referred to in clause (b) above)
under any of the Loan Documents within five Business Days after the same becomes
due;

        (d)   the breach by the Borrower of any of the terms or provisions of
Section 5.07 or Article VI; provided that, solely in the case of
Section 6.07(c), such breach shall continue unremedied for a period of 10 days;

        (e)   the breach by the Borrower or any other Loan Party (other than a
breach which constitutes an Event of Default under clause (a), (b), (c) or
(d) above) of any of the terms or provisions of this Agreement or any other Loan
Document which is not remedied within 30 days after written notice from the
Agent or any Lender;

        (f)    the failure of the Borrower or any Subsidiary (other than the
Excluded Subsidiary) to pay any Material Indebtedness; or the occurrence of any
default or any change in control or similar event that under the terms of any
agreement or instrument governing any Material Indebtedness shall cause, or
permit the holder or holders of such Indebtedness or a trustee or other
representative acting on their behalf or, in the case of any Hedging Agreement,
the applicable counterparty, to cause, such Material Indebtedness to become due
prior to its stated maturity, or to require the prepayment, redemption,
repurchase or defeasance thereof prior to its stated maturity or, in the case of
any Hedging Agreement, to cause the termination thereof; provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the assets securing such Indebtedness;

        (g)   the Borrower or any Subsidiary shall (i) have an order for relief
entered with respect to it under the Federal Bankruptcy Code, (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make a general assignment for the benefit of creditors, (iv) apply for,
seek, consent to or acquiesce in the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its property, (v) institute any proceeding seeking an order for relief under
the Federal Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action to

55

--------------------------------------------------------------------------------



authorize or effect any of the foregoing actions set forth in this clause (g) or
(vii) fail to contest in good faith any appointment or proceeding described in
the following clause (h);

        (h)   without the application, approval or consent of the Borrower or
any Subsidiary, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Subsidiary or any substantial part of
its property, or a proceeding described in subclause (v) of the preceding
clause (g) shall be instituted against the Borrower or any Subsidiary and such
appointment shall continue undischarged or such proceeding shall continue
undismissed or unstayed, in each case, for a period of 60 consecutive days;

        (i)    any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of all of the property of
the Borrower or any Subsidiary or an amount of such property or assets having
depreciated book values (determined in accordance with GAAP) that in the
aggregate for all properties and assets so appropriated or taken during the term
of this Agreement exceed 7.5% of Consolidated Total Assets on any date of
determination;

        (j)    the Borrower or any Subsidiary shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $25,000,000 (or its equivalent in any other currency) that is not
stayed on appeal or otherwise being appropriately contested in good faith;
provided that any such judgment or order shall not give rise to an Event of
Default under this clause (j) if and so long as (i) the amount of such judgment
or order which remains unsatisfied is covered by a valid and binding policy of
insurance between the Borrower or such Subsidiary and a financially responsible
insurer covering full payment of such unsatisfied amount and (ii) such insurer
has acknowledged coverage of the amount of such judgment or order;

        (k)   the Unfunded Liabilities of all Plans shall exceed in the
aggregate $25,000,000, or any Reportable Event shall occur in connection with
any Plan that could reasonably be expected to result in liability of the
Borrower or any member of the Controlled Group in an aggregate amount exceeding
$25,0000,000 or any Withdrawal Liability in excess of $25,000,000 shall be
incurred with respect to any Multiemployer Plan or the Borrower or any member of
the Controlled Group has received any notice concerning the imposition of
Withdrawal Liability in excess of $25,000,000 or a determination that a
Multiemployer Plan with respect to which the potential Withdrawal Liability of
the Borrower or any member of the Controlled Group would exceed $25,000,000 is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA or Section 432 of the Code;

        (l)    a Change in Control shall have occurred;

        (m)  any Loan Document shall cease at any time to be valid, enforceable
or in full force and effect, except in accordance with the terms thereof, or the
Borrower or any Subsidiary shall so assert in writing;

        (n)   any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except as a result of a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents; or

        (o)   any Guarantee purported to be created under any Loan Document
shall cease to be, or shall be asserted by any Loan Party not to be, in full
force and effect, except upon the consummation of any transaction permitted
under this Agreement as a result of which the Subsidiary Loan Party providing
such Guarantee ceases to be a Subsidiary or upon the termination of such Loan
Document in accordance with its terms;

56

--------------------------------------------------------------------------------



then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Agent, at the request of the Required Lenders,
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in clause (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.


ARTICLE VIII


THE AGENT


        Each of the Lenders and the Syndication Agent hereby irrevocably
appoints the entity named as Agent in the heading of this Agreement to serve as
administrative and collateral agent under the Loan Documents, and authorizes the
Agent to take such actions and to exercise such powers as are delegated to the
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The Lenders and the Syndication Agent
hereby authorize the Agent, and the Agent hereby agrees, to hold any Collateral
pledged under any Foreign Pledge Agreement governed by the laws of England or
Wales in trust for the benefit of the Secured Parties. The provisions of this
Article are solely for the benefit of the Lenders, and none of the Borrower nor
any other Loan Party shall have any rights as a third party beneficiary of any
such provisions.

        The Person serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent, and such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

        The Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or to
exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in the Loan Documents), provided that the Agent shall not be required
to take any action that, in its opinion, could expose the Agent to liability or
be contrary to any Loan Document or applicable law, and (c) except as expressly
set forth in the Loan Documents, the Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Agent shall believe in good faith to be necessary, under the

57

--------------------------------------------------------------------------------



circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or wilful misconduct. The Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the Agent by
the Borrower or a Lender, and the Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Agent or satisfaction of any condition that expressly refers
to the matters described therein being acceptable or satisfactory to the Agent.

        The Agent shall be entitled to rely, and shall not incur any liability
for relying, upon any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person (including, if applicable, a Financial Officer of such Person). The Agent
also may rely, and shall not incur any liability for relying, upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person (including, if applicable, a Financial Officer or a Responsible Officer
of such Person). The Agent may consult, including in connection with any
determination by the Agent pursuant to its authority set forth in the definition
of the term "Collateral and Guarantee Requirement", with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any determination made or action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

        The Agent may perform any of and all its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

        Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, after consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be a bank with
an office in New York, New York, having a combined capital and surplus of at
least $500,000,000 or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. After the Agent's
resignation hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Agent, the arrangers or any other Lender, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and

58

--------------------------------------------------------------------------------



decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, the arrangers or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

        Each Lender, by delivering its signature page to the Amendment Agreement
or delivering its signature page to an Assignment and Assumption pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Agent or the Lenders on the Restatement Effective Date.

        Each Lender agrees (a) to reimburse the Agent, on demand, in the amount
of its pro rata share (based on its Commitment hereunder or, if the Total
Commitment shall be terminated, the percentage it holds of the aggregate
outstanding principal amount of the Loans) of any expenses incurred for the
benefit of the Lenders by the Agent, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Borrower and (b) to indemnify and hold
harmless the Agent and any of its Related Parties, on demand, in the amount of
such pro rata share, from and against any and all claims for liabilities, Taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against it in its capacity as the Agent or any of
them in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by the Borrower; provided that no Lender shall be liable to the Agent
or any of its Related Parties for any portion of such claim for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent that such claim is determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or wilful misconduct of the Agent or any of its
Related Parties. The obligations of the Lenders under this Article VIII shall
survive the payment of all amounts due under any Loan Document and the
termination of this Agreement.

        No Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce any security interest in the Collateral or
Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Agent, as agent for and representative of the Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Agent on behalf of the Secured
Parties at such sale or other disposition. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.

        Notwithstanding anything herein to the contrary, no Person named on the
cover page of this Agreement as an Arranger or Syndication Agent shall have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as a Lender), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

59

--------------------------------------------------------------------------------






ARTICLE IX


MISCELLANEOUS


        SECTION 9.01.    Notices.    Except as otherwise specifically provided
for in this Agreement (including, without limitation, in Sections 5.04 and
9.17), notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed or sent by
facsimile transmission as follows:

        (a)   if to the Borrower, to it at 151 Detroit Street, Denver, CO 80206
Attention of Senior Vice President and Treasurer (Fax No. (303) 316-5651); with
a copy to General Counsel (Fax No. (303) 316-5728);

        (b)   if to the Agent, to it at Citigroup Global Loans, 1615 Brett Road,
OPS 3, New Castle, DE 19720, Attention of Mark Rosenthal (Fax No.
(212) 994-0961); and

        (c)   if to a Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section; provided that, unless otherwise specifically provided in Article II,
all notices given under Article II shall be delivered by hand or overnight
courier service or sent by facsimile.

        SECTION 9.02.    Survival of Agreement.    All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by or on behalf of the Agent
or the Lenders, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not been terminated.

        SECTION 9.03.    Effectiveness.    This Agreement shall become effective
as provided in the Amendment Agreement. Delivery of an executed signature page
of any Loan Document by facsimile transmission or electronic transmission (PDF)
shall be effective as delivery of a manually executed counterpart thereof.

        SECTION 9.04.    Successors and Assigns.    (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants (to the extent
provided in paragraph (e) of this Section 9.04), the Arrangers, the Syndication
Agent and the Indemnitees) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

60

--------------------------------------------------------------------------------



        (b)   Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Standby Loans at the time owing to it);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee, (ii) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender's rights and obligations under this
Agreement, (iii) except in the case of an assignment of the entire remaining
amount of the Commitment or Loans (subject to, in the case of Competitive Loans,
the final sentence of this paragraph) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent) shall not be less than $10,000,000 and shall be an integral multiple of
$1,000,000, (iv) the parties to each such assignment shall execute and deliver
to the Agent an Assignment and Assumption and the Lenders party to such
Assignment and Assumption shall pay to the Agent a processing and recordation
fee of $3,500 (except that no recordation fee shall be required if the assignee
is an Affiliate of the assignor) and (v) the assignee, if it shall not be a
Lender, shall deliver to the Agent an Administrative Questionnaire. Upon
acceptance and recording pursuant to paragraph (e) of this Section, from and
after the effective date specified in each Assignment and Assumption, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of
Sections 2.13, 2.15, 2.19 and 9.05, as well as to any Fees accrued for its
account hereunder and not yet paid)). Notwithstanding the foregoing, any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement.

        (c)   The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

        (d)   Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of the Borrower and
the Agent to such assignment, the Agent shall (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register.

        (e)   (i) Each Lender may, without the consent of the Borrower or the
Agent, sell to any Person (other than the Borrower) that shall have represented
to such Lender that such Person is not (A) an Affiliate of the Borrower or
(B) an investment manager, any investment company or any similar entity that, in
each case, is managed or advised by the Borrower or an Affiliate of the
Borrower, participations in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (x) such

61

--------------------------------------------------------------------------------



Lender's obligations under this Agreement shall remain unchanged, (y) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (z) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement; provided however that the agreement
or instrument pursuant to which such Lender sells a participation may provide
that such Lender will not, without the consent of the participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.08(b) or in Section 9.08A. A participant shall be entitled to the
benefit of the cost protection provisions contained in Sections 2.13, 2.15 and
2.19 to the same extent as it were a Lender; provided, however, that a
participant shall not be entitled to receive any more than the selling Lender
would have received had it not sold the participation.

         (ii)  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a record of each participant
and the principal amounts (and stated interest) of each participant's interest
in the Loans or other obligations under this Agreement (the "Participant
Register"). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement.

        (f)    Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC") of such Granting Lender, identified as such in writing from time to time
by the Granting Lender to the Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to Section 2.01,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall be obligated
to make such Loan pursuant to the terms hereof, (iii) such Granting Lender's
other obligations under this Agreement shall remain unchanged, (iv) such
Granting Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (v) the Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Granting
Lender in connection with such Granting Lender's rights and obligations under
this Agreement. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the related Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof. In addition, notwithstanding anything to
the contrary contained in this Section or in Section 9.16, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower or the Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans and (ii) disclose on a confidential basis, to the
extent such disclosure would be permitted under Section 9.16 if such SPC were a
Lender, any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of a surety, guarantee or credit or
liquidity enhancement to such SPC.

62

--------------------------------------------------------------------------------



        (g)   Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

        SECTION 9.05.    Expenses; Indemnity.    (a) The Borrower agrees to pay
all reasonable and invoiced out-of-pocket expenses incurred by the Agent and its
Affiliates in connection with the arrangement and syndication of the credit
facility established hereby, the preparation of this Agreement and the other
Loan Documents and any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby contemplated shall be
consummated and except for such costs and expenses incurred after the
termination of this Agreement), or incurred by the Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, the other Loan Documents or the Loans made hereunder, including
the reasonable and invoiced fees, charges and disbursements of Cravath, Swaine &
Moore LLP and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel for the Agent or
any Lender (it being agreed that, except in connection with any such enforcement
or protection, the Borrower shall be responsible for the fees, charges and
disbursements of only one counsel unless, in the judgment of the Agent,
additional counsel shall be required as a result of any conflict of interests).
The Borrower further agrees that it shall indemnify the Lenders from and hold
them harmless against any documentary Taxes that arise from or are connected to
the execution and delivery of this Agreement or any of the other Loan Documents.

        (b)   The Borrower agrees to indemnify the Agent (and any sub-agent
thereof), each Lender, the Arrangers, the Syndication Agent, and each Related
Party of any of the foregoing (each such Person being called an "Indemnitee")
against, and to hold each Indemnitee harmless from, any and all claims,
liabilities and expenses (including reasonable and invoiced counsel fees,
charges and disbursements of one counsel selected by the Agent for all the
Indemnitees, such local counsel as the Agent may in good faith deem advisable
and, in the event the Agent shall have determined that a conflict of interest
makes it inadvisable for a single counsel to represent all the Indemnitees, such
additional counsel as may be required by reason of such conflict), incurred by
or asserted against any Indemnitee arising out of or in connection with (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such claim (whether brought by a Lender or any other Person), damage,
liability or expense is determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
wilful misconduct of such Indemnitee or (y) the material breach of such
Indemnitee's obligations under this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby. Each of the parties hereto also
agrees not to assert any claim for special, indirect, consequential or punitive
damages against any Loan Party, the Agent, any Arranger, the Syndication Agent,
any Lender or any Related Party of any of the foregoing on any theory of
liability, arising out of or otherwise relating to this Agreement, any of the
transactions contemplated herein or the actual or proposed use of proceeds of
the Loans.

63

--------------------------------------------------------------------------------



        (c)   The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Agent or any Lender. All amounts due under this Section shall be payable
on written demand therefor.

        SECTION 9.06.    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement and other Loan Documents owed to by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
unmatured. The rights of each Lender and each Affiliate under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender and such Affiliate may have.

        SECTION 9.07.    Applicable Law.    THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

        SECTION 9.08.    Waivers; Amendment.    (a) No failure or delay of the
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

        (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender affected thereby, (ii) change or extend the Commitment or
decrease or extend the date for payment of the Facility Fees or Utilization Fees
of any Lender without the prior written consent of such Lender, (iii) amend or
modify the provisions of Section 2.16, the provisions of this Section or the
definition of "Required Lenders" without the prior written consent of each
Lender or (iv) release Janus Capital Management LLC from the LLC Guarantee, or
limit its liability in respect of the LLC Guarantee, in any case without the
prior written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the Agent or the
Swingline Lender hereunder without the prior written consent of the Agent or the
Swingline Lender, as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Required Lenders and the Agent if (A) by the terms of
such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (B) at the time such amendment becomes effective, each

64

--------------------------------------------------------------------------------



Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement; provided that the Borrower may
prevent any such amendment from becoming effective by a notice delivered to the
Agent at any time prior to such effectiveness, in which case the Commitments of
the non-consenting Lenders will not terminate and their Loans will not be
required to be repaid. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section and any consent by any Lender pursuant
to this Section shall bind any Person subsequently acquiring a Loan from it.

        SECTION 9.08A.    Certain Amendments.    (a) Notwithstanding any other
provision contained herein, (i) all references in Section 9.08(b) to the
Facility Fees and the Utilization Fees will be deemed to be references to the
Commitment Fees (it being understood that the aggregate amount of the fees and
interest payable to the Lenders hereunder will under all circumstances be
greater than under the Existing Credit Agreement) and (ii) all references in
Section 9.08(b) to the Swingline Lender shall be disregarded. No agreement
referred to in Section 9.08 shall (A) release the Borrower or any other material
Loan Party from its Guarantee under the Collateral Agreement (except as
expressly provided herein or in the Collateral Agreement), or limit its
liability in respect of such Guarantee, without the prior written consent of
each Lender or (B) release all or substantially all of the Collateral from the
Liens of the Security Documents, without the prior written consent of each
Lender.

        (b)   Subject to Section 9.08 and paragraph (a) of this Section 9.08A,
neither any Loan Document (other than this Agreement or the Fee Letter) nor any
provision thereof may be amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties that are party thereto, in each case with the consent of the Required
Lenders.

        SECTION 9.09.    Interest Rate Limitation.    Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges which are treated as interest under applicable law
(collectively the "Charges"), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
"Maximum Rate") which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable on the Loans made by such Lender, together with all Charges payable to
such Lender, shall be limited to the Maximum Rate.

        SECTION 9.10.    Entire Agreement.    This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

        SECTION 9.11.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS

65

--------------------------------------------------------------------------------



APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

        SECTION 9.12.    Severability.    In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

        SECTION 9.13.    Counterparts.    This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract.

        SECTION 9.14.    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

        SECTION 9.15.    Jurisdiction; Consent to Service of
Process.    (a) Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against any other party or its properties in the courts of any
jurisdiction.

        (b)   Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 9.16.    Confidentiality; Material Non-Public
Information.    (a) Each Lender agrees to keep confidential and not to disclose
(and to cause its officers, directors, employees, agents, Affiliates and
representatives to keep confidential and not to disclose) all Information (as
defined below), except that such Lender shall be permitted to disclose
Information (i) to such of its officers, directors, employees, advisors, agents,
Affiliates and representatives as need to know such Information in connection
with the servicing and protection of its interests in respect of its Loans and
Commitments, the Loan Documents and the Transactions; (ii) to the extent
required by applicable laws and regulations or by any subpoena or similar legal
process or requested by any Governmental Authority having or claiming to have
jurisdiction over such Lender; (iii) to any other party to this Agreement for
purposes directly related to this Agreement or any other Loan Document; (iv) in
connection with any suit or proceeding relating to this Agreement or any other
Loan Document; (v) subject to an

66

--------------------------------------------------------------------------------



agreement containing confidentiality undertakings substantially similar to those
of this Section, to (A) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its Related Parties)
to any swap or derivative transaction relating to the Borrower or any Subsidiary
and its obligations; (vi) to the extent such Information (A) becomes publicly
available other than as a result of a breach by such Lender of this Agreement,
(B) is generated by such Lender or becomes available to such Lender on a
nonconfidential basis from a source other than the Borrower or its Affiliates or
the Agent, or (C) was available to such Lender on a nonconfidential basis prior
to its disclosure to such Lender by the Borrower or its Affiliates or the Agent;
or (vii) to the extent the Borrower shall have consented to such disclosure in
writing. As used in this Section, "Information" shall mean the Confidential
Memorandum and any other confidential materials, documents and information
relating to the Borrower that the Borrower or any of its Affiliates may have
furnished or made available or may hereafter furnish or make available to the
Agent or any Lender in connection with this Agreement.

        (b)   Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non-public information concerning the
Borrower and its Affiliates or the Borrower's securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

        (c)   All information, including requests for waivers and amendments,
furnished by any Borrower or the Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Affiliates or
the Borrower's securities. Accordingly, each Lender represents to the Borrower
and the Agent that it has identified in its Administrative Questionnaire a
credit contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

        (d)   Each Transferee shall be deemed, by accepting any assignment or
participation hereunder, to have agreed to be bound by this Section.

        SECTION 9.17.    Electronic Communications.    (a) The Borrower hereby
agrees that, unless otherwise requested by the Agent, it will provide to the
Agent all information, documents and other materials that it is obligated to
furnish to the Agent pursuant to Section 5.04(a), (b), (c), (f), (g), (h), (i),
(k) and (l) (the "Communications") by transmitting the Communications in an
electronic/soft medium (provided such Communications contain any required
signatures) in a format reasonably acceptable to the Agent to
oploanswebadmin@citigroup.com (or such other e-mail address as shall be
designated by the Agent from time to time); provided that any delay or failure
to comply with the requirements of this Section 9.17(a) shall not constitute a
Default or an Event of Default hereunder.

        (b)   Each party hereto agrees that the Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent) (the "Platform"). Nothing in this Section shall
prejudice the right of the Agent to make the Communications available to the
Lenders in any other manner specified in the Loan Documents.

        (c)   Each Lender agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in the
next paragraph) specifying that Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees (i) to notify the Agent in
writing (including by electronic communication) from time to time to ensure that
the Agent has on record an effective e-mail address for such Lender to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

67

--------------------------------------------------------------------------------



        (d)   Each party hereto agrees that any electronic communication
referred to in this Section shall be deemed delivered upon the posting of a
record of such communication (properly addressed to such party at the e-mail
address provided to the Agent) as "sent" in the e-mail system of the sending
party or, in the case of any such communication to the Agent or any Lender, upon
the posting of a record of such communication as "received" in the e-mail system
of the Agent or any Lender; provided that if such communication is not so
received by the Agent or a Lender during the normal business hours of the Agent
or applicable Lender, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Agent or applicable Lender.

        (e)   Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided "as is" and "as available,"
(iii) none of the Agent, its Affiliates or any of its Related Parties
(collectively, the "Citigroup Parties") warrants the adequacy of the Platform or
the accuracy or completeness of the Communications or the Platform, and each
Citigroup Party expressly disclaims liability for errors or omissions in any
Communications or the Platform, and (iv) no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.

        SECTION 9.18.    Patriot Act.    Each Lender that is subject to
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the "Patriot Act") hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

        SECTION 9.19.    No Fiduciary Relationship.    The Borrower, on behalf
of itself and the Subsidiaries, agrees that in connection with all aspects of
the Transactions and any communications in connection therewith, the Borrower,
the Subsidiaries and their Affiliates, on the one hand, and the Agent, the
Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, any Lender or any of their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.

        SECTION 9.20.    Release of Liens and Guarantees.    A Subsidiary Loan
Party shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such Subsidiary Loan Party shall be automatically released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Loan Party ceases to be a Subsidiary. Upon any sale or
other transfer by any Loan Party (other than to the Borrower or any Subsidiary)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.08A,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Agent shall execute and deliver to any Loan Party,
at such Loan Party's expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Agent.

68

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.



  JANUS CAPITAL GROUP INC.



 

By:

 

/s/ Gregory A. Frost


--------------------------------------------------------------------------------



      Name:   Gregory A. Frost



      Title:   EVP and Chief Financial Officer



 

CITIBANK, N.A., as Administrative Agent and as a Lender



 

By:

 

/s/ Dane Graham


--------------------------------------------------------------------------------



      Name:   Dane Graham



      Title:   Vice President



 

JPMORGAN CHASE BANK, N.A., as Syndication Agent for the Lenders



 

By:

 

/s/ Sergey Sherman


--------------------------------------------------------------------------------



      Name:   Sergey Sherman



      Title:   Vice President

69

--------------------------------------------------------------------------------






EXHIBIT A-1


[FORM OF] COMPETITIVE BID REQUEST


Citibank, N.A., as Agent
    for the Lenders referred to below
1615 Brett Rd
OPS 3
New Castle, Delaware 19720
Attention: [            ]

[Date]

        Re:    Janus Five-Year Competitive Advance and Revolving Credit Facility
Agreement

Dear Sir or Madam:

        The undersigned, Janus Capital Group Inc., a Delaware corporation (the
"Borrower"), refers to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of October 19, 2005, as amended and restated as of
June 1, 2007, as further amended and restated as of June [    •    ], 2009 (as
it may be amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrower, the Lenders from time to time party
thereto, Citibank, N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

        The Borrower hereby gives you notice pursuant to Section 2.03(a) of the
Credit Agreement that it requests a Competitive Borrowing under the Credit
Agreement, and in that connection sets forth below the terms on which such
Competitive Borrowing is requested to be made:

(A) Date of Competitive Borrowing (which shall be a Business Day)

     

(B) Principal Amount of Competitive Borrowing(1)

     

(C) Type of Competitive Borrowing(2)

     

(D) Interest Period and the last day thereof(3)

     

--------------------------------------------------------------------------------

(1)Not less than $10,000,000 (and in integral multiples $1,000,000); provided
that after giving effect to the requested Competitive Borrowing, the sum of the
Revolving Credit Exposures of all the Lenders plus the aggregate principal
amount of all Competitive Loans outstanding at the time cannot exceed the lesser
of (a) the Total Commitment then available and (b) the Maximum Availability at
the time.

(2)Eurodollar Competitive Loan or Fixed Rate Borrowing.

(3)Which shall be subject to the definition of "Interest Period" and end not
later than the Maturity Date.

--------------------------------------------------------------------------------



        Upon acceptance of any or all of the Competitive Loans offered by the
Lenders in response to this request, the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections 4.02(b),
(c) and (d) of the Credit Agreement have been satisfied.



  Very truly yours,





 
JANUS CAPITAL GROUP INC.,



 

by

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:   [Responsible Officer]

--------------------------------------------------------------------------------






EXHIBIT A-2


[FORM OF] NOTICE OF COMPETITIVE BID REQUEST


[Name of Bank]
[Address]

Attention:

        [Date]

        Re:    Janus Five-Year Competitive Advance and Revolving Credit Facility
Agreement

Dear Sir or Madam:

        Reference is made to the Five-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 19, 2005, as amended and restated
as of June 1, 2007, as further amended and restated as of June [    •    ], 2009
(as it may be amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Janus Capital Group Inc., a Delaware corporation (the
"Borrower"), the Lenders from time to time party thereto, Citibank, N.A., as
Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

        The Borrower made a Competitive Bid Request on            , 20    ,
pursuant to Section 2.03(a) of the Credit Agreement, and in that connection you
are invited to submit a Competitive Bid by [Date]/[Time].(1) Your Competitive
Bid must comply with Section 2.03(b) of the Credit Agreement and the terms set
forth below on which the Competitive Bid Request was made:

(A) Date of Competitive Borrowing

     

(B) Principal amount of Competitive Borrowing

     

(C) Type of Competitive Borrowing

     

(D) Interest Period and the last day thereof

     

    Very truly yours,
 
 
CITIBANK, N.A., as Agent,
 
 
by
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

   

--------------------------------------------------------------------------------

(1)The Competitive Bid must be received by the Agent (by hand deliver or fax)
(a) in the case of Eurodollar Competitive Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the requested
Competitive Borrowing, and (b) in the case of Fixed Rate Borrowing, not later
than 12:00 noon, New York City time, on the day of the requested Competitive
Borrowing.

--------------------------------------------------------------------------------






EXHIBIT A-3


        [FORM OF] COMPETITIVE BID

Citibank, N.A., as Agent
      for the Lenders referred to below
1615 Brett Rd
OPS 3
New Castle, Delaware 19720
Attention: [                              ]

[Date]

        Re:    Janus Five-Year Competitive Advance and Revolving Credit Facility
Agreement

Dear Sir or Madam:

        The undersigned, [Name of Lender], refers to the Five-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of October 19, 2005, as
amended and restated as of June 1, 2007, as further amended and restated as of
June [    •    ], 2009 (as it may be amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Janus Capital Group Inc., a
Delaware corporation (the "Borrower"), the Lenders from time to time party
thereto, Citibank, N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

        The undersigned hereby makes a Competitive Bid pursuant to
Section 2.03(b) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on     , 20 , and in that connection sets forth
below the terms on which such Competitive Bid is made:

(A) Principal Amount(1)                   
(B) Competitive Bid Rate(2)
 
                
(C) Interest Period and last day thereof
 
                

--------------------------------------------------------------------------------

(1)Not less than $10,000,000 or greater than the requested Competitive Borrowing
and in integral multiples of $1,000,000. Multiple bids will be accepted by the
Agent.

(2)LIBO Rate + or-%, in the case of Eurodollar Competitive Loans, or %, in the
case of Fixed Rate Loans.

        The undersigned hereby confirms that it is prepared, subject to the
conditions set forth in the Credit Agreement, to extend credit to the Borrower
upon acceptance by the Borrower of this Competitive Bid in accordance with
Section 2.03(d) of the Credit Agreement.

    Very truly yours,
 
 
[NAME OF LENDER],
 
 
by
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------






EXHIBIT A-4


        [FORM OF] COMPETITIVE BID ACCEPT/REJECT LETTER

        [Date]

Citibank, N.A., as Agent
for the Lenders referred to below

   

1615 Brett Rd

   

OPS 3

   

New Castle, Delaware 19720

   

Attention: [                              ]

   

        Re:    Janus Five-Year Competitive Advance and Revolving Credit Facility
Agreement

Dear Sir or Madam:

        The undersigned, Janus Capital Group Inc., a Delaware corporation (the
"Borrower"), refers to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of October 19, 2005, as amended and restated as of
June 1, 2007, as further amended and restated as of June [    •    ], 2009 (as
it may be amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrower, the Lenders from time to time party
thereto, Citibank, N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

        In accordance with Section 2.03(c) of the Credit Agreement, the Borrower
has received a summary of Competitive Bids in connection with the Competitive
Bid Request dated                         and, in accordance with
Section 2.03(d) of the Credit Agreement, the Borrower hereby accepts the
following Competitive Bids for maturity on [date]:

Principal Amount
  Fixed Rate/Margin   Lender $           [%]/[+/-. %]     $                

        The Borrower hereby rejects the following Competitive Bids:

Principal Amount
  Fixed Rate/Margin   Lender $           [%]/[+/-. %]     $                

    Very truly yours,
 
 
JANUS CAPITAL GROUP INC.,
 
 
by
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------






EXHIBIT A-5


        [FORM OF] STANDBY BORROWING REQUEST

Citibank, N.A., as Agent

   

for the Lenders referred to below

   

1615 Brett Rd

   

OPS 3

   

New Castle, Delaware 19720

   

Attention: [                    ]

   

[Date]

        Re:    Janus Five-Year Competitive Advance and Revolving Credit Facility
Agreement

Dear Sir or Madam:

        The undersigned, Janus Capital Group Inc., a Delaware corporation (the
"Borrower"), refers to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of October 19, 2005, as amended and restated as of
June 1, 2007, as further amended and restated as of June [    •    ], 2009 (as
it may be amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrower, the Lenders from time to time party
thereto, Citibank, N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

        The Borrower hereby gives notice pursuant to Section 2.04 of the Credit
Agreement that it requests a Standby Borrowing under the Credit Agreement, and
in that connection sets forth below the terms on which such Standby Borrowing is
requested to be made:



(A) Date of Standby Borrowing (which is a Business Day)

               

(B) Principal Amount of Standby Borrowing(1)

               

(C) Type of Standby Borrowing(2)

               

(D) Interest Period and the last day thereof(3)

               

--------------------------------------------------------------------------------

(1)Subject to Section 2.01, in the case of a Eurodollar Standby Borrowing, not
less than $5,000,000 (and in integral multiples of $1,000,000), and in the case
of an ABR Borrowing, not less than $1,000,000 (and in integral multiples of
$1,000,000); provided that an ABR Borrowing may be in an aggregate principal
amount that is equal to the entire unused balance of the Total Commitment.

(2)Eurodollar Standby Borrowing or ABR Borrowing.

(3)Which shall be subject to the definition of "Interest Period" and end not
later than the Maturity Date.

        On the date of the making of the requested Standby Borrowing, the
Maximum Availability is                        .

--------------------------------------------------------------------------------



        On the date of the making of the requested Standby Borrowing, the
Borrower shall be deemed to have represented and warranted that the conditions
specified in Sections 4.02(b), (c) and (d) of the Credit Agreement have been
satisfied.

    Very truly yours,
 
 
JANUS CAPITAL GROUP INC.,
 
 
by
 
  


--------------------------------------------------------------------------------

        Name:             Title:   [Responsible Officer]

--------------------------------------------------------------------------------






EXHIBIT B


        [FORM OF] ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (this "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of October 19, 2005, as amended and restated as of
June 1, 2007, as further amended and restated as of June [    •    ], 2009 (as
it may be amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrower, the Lenders party thereto, Citibank,
N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent, receipt of
a copy of which is hereby acknowledged by the Assignee. Terms defined in the
Credit Agreement are used herein with the same meanings. The Standard Terms and
Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below, (a) all the Assignor's rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such Assignor's outstanding
rights and obligations under the facilities identified below, and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.Name of Assignor:                        

2.Name of Assignee:                        

3.Assignee's Address for Notices:                        

4.Borrower: Janus Capital Group Inc.

5.Agent: Citibank, N.A., as Agent under the Credit Agreement.

6.Credit Agreement: Credit Agreement dated as of October 19, 2005, as amended
and restated as of June 1, 2007, as further amended and restated as of
June [    •    ], 2009 (as it may be amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among the Borrower, the Lenders
party thereto, Citibank, N.A., as Agent, and JPMorgan Chase Bank, N.A., as
Syndication Agent.

--------------------------------------------------------------------------------



7.Assigned Interest:

Facility Assigned
  Aggregate Amount
of Commitments/
Loans of all Lenders   Amount of
Commitment/
Loans
Assigned   Percentage Assigned of
Aggregate Amount of
Commitments/Loans of all
Lenders(1)  

Commitment Assigned:

  $     $         %

Standby Loans:

  $     $         %

Competitive Loans:

  $     $         %

        Effective Date: [TO BE INSERTED BY THE AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].

        The Assignee, if not already a Lender, agrees to deliver to the Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the Subsidiaries and its and
their Related Parties and securities) will be made available and who may receive
such information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and State securities laws.

   

--------------------------------------------------------------------------------

(1)Set forth, to at least nine decimals, as a percentage of Commitments/Loans of
all Lenders thereunder.

--------------------------------------------------------------------------------



        The terms set forth in this Assignment and Assumption are hereby agreed
to:

    [Name of Assignor], as Assignor
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
[Name of Assignee], as Assignee
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------



        [The undersigned hereby consent to the within assignment:](2)

[JANUS CAPITAL GROUP INC.,
as the Borrower,   [CITIBANK, N.A.,
as Agent,
by:
 
  


--------------------------------------------------------------------------------


 
by:
 
    

--------------------------------------------------------------------------------

    Name:           Name:         Title:]           Title:]    

   

--------------------------------------------------------------------------------

(2)Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


        1.    Representations and Warranties and Agreements.    

        1.1    Assignor.    The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document of any of their respective obligations under any Loan Document.

        1.2    Assignee.    The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and, if applicable, to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and, if applicable, become a Lender thereunder, (iii) from and
after the Effective Date, it shall be a party to the Credit Agreement and, to
the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender under the Credit Agreement, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.04(a) or 5.04(b) of the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if it is a Lender organized outside the United
States, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the Section 2.19(f) of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

        2.    Payments.    From and after the Effective Date, the Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

        3.    General Provisions.    This Assignment and Assumption shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed by one or
more of the parties to this Assignment and Assumption on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. This Assignment and Assumption and the rights and obligations
of the parties hereunder shall be construed in accordance with and governed by
and interpreted under the laws of the State of New York.

--------------------------------------------------------------------------------






EXHIBIT C


        [FORM OF] COMPLIANCE CERTIFICATE

Citibank, N.A., as Agent
      for the Lenders referred to below
1615 Brett Rd
OPS 3
New Castle, Delaware 19720
Attention: [                                    ]

        This Compliance Certificate is furnished pursuant to the Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
October 19, 2005, as amended and restated as of June 1, 2007, as further amended
and restated as of June [    •    ], 2009 (as it may be amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Janus
Capital Group Inc., a Delaware corporation (the "Borrower"), the Lenders party
thereto, Citibank, N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication
Agent. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings assigned to them in the Credit Agreement.

        The undersigned hereby certifies that:

        1.     I am a duly elected Financial Officer of the Borrower.

        2.     I have reviewed the terms of the Credit Agreement and the other
Loan Documents and I have made, or have caused to be made under my supervision,
a detailed review of the transactions and conditions of the Borrower and the
Subsidiaries during the accounting period covered by the attached financial
statements.

        3.     Attached hereto is a reasonably detailed calculation
demonstrating compliance by the Borrower with Section 6.07.

        4.     The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the occurrence or continuance of any Default or Event of
Default at any time since the beginning of the fiscal period covered by the
attached financial statements[, except as set forth below:]

[Describe the exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event]

        5.     The Borrower has provided to the Agent all notices required to be
provided under Sections 5.08 and 5.09 of the Credit Agreement.

        6.     There has been no change in GAAP or the application thereof since
the date of the consolidated balance sheet most recently delivered[, except as
set forth below:]

[Describe the change in GAAP or application thereof in detail including the
effect of such change on the financial statements (including those for the prior
periods)]

        The foregoing certifications, together with the computations required by
the Credit Agreement attached hereto and the financial statements delivered
herewith, are made and delivered this [      ] day of
[                                    ], 20 [      ].

      


--------------------------------------------------------------------------------

    Name:
Title:
   

--------------------------------------------------------------------------------






EXHIBIT E


GLOBAL INTERCOMPANY NOTE

New York, New York
June [    ], 2009

        Each of the parties identified on the signature pages hereto (each, a
"Note Party") hereby promises to pay to the order of each applicable
Intercompany Lender (as hereinafter defined), in lawful money of the United
States of America or, in respect of extensions of credit in another currency, in
such other currency as agreed to by the applicable Intercompany Lender and the
applicable Intercompany Debtor (as hereinafter defined), in each case in
immediately available funds, at such location in the United States of America or
at such other location as the applicable Intercompany Lender shall from time to
time designate, all amounts as may be owing from time to time by such Note Party
(in such capacity, an "Intercompany Debtor") to each other Note Party (in such
capacity, an "Intercompany Lender") in consideration of Indebtedness (such term,
and each other capitalized term used but not defined herein, having the meaning
assigned thereto in the Credit Agreement referred to below) owed by such
Intercompany Debtor to such Intercompany Lender, together with interest thereon
at such rate as may be agreed upon from time to time, if any, between the
applicable Intercompany Debtor and the applicable Intercompany Lender (any such
Indebtedness being referred to herein as "Intercompany Indebtedness"). Some of
the Intercompany Indebtedness may also be evidenced by a promissory note issued
prior to, or from time to time after, the date hereof by an Intercompany Debtor
to an Intercompany Lender (each, an "Intercompany Note"). This Note shall
evidence all Intercompany Indebtedness, whether or not any Intercompany
Indebtedness is also evidenced by a separate Intercompany Note. In the event of
a conflict between the terms of any Intercompany Note and the provisions set
forth in the second, third, fourth and fifth paragraphs of this Note, the
provisions of this Note shall control, and such Intercompany Note shall be
deemed modified to the extent thereof.

        Subject to the next following paragraph, each Intercompany Debtor shall
pay all Intercompany Indebtedness owing under this Note to any Intercompany
Lender at such time or times as may be agreed upon from time to time between
such Intercompany Debtor and such Intercompany Lender; provided, however, that
upon the occurrence and during the continuance of an Enforcement Event (as
defined below), each Intercompany Debtor shall pay all Intercompany Indebtedness
owing under this Note to any Intercompany Lender to which such Intercompany
Debtor is obligated on demand of such Intercompany Lender. Each Intercompany
Lender may make any such demand for all or any subset of the amounts owing to
such Intercompany Lender under this Note, upon all Intercompany Debtors
obligated to such Intercompany Lender or any such Intercompany Debtor, without
the consent or permission of any other Note Party.

        Upon the commencement of any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, insolvency or liquidation or similar
proceeding in any jurisdiction relating to any Note Party, all Intercompany
Indebtedness owing by such Note Party to each Intercompany Lender under this
Note shall become immediately due and payable without presentment, demand,
protest or notice of any kind in connection with this Note.

        Upon the occurrence and during the continuance of an Enforcement Event,
all payments under this Note shall be made without offset, counterclaim or
deduction of any kind. Upon the occurrence and during the continuance of an
Enforcement Event, any amount owing by any Intercompany Debtor to any
Intercompany Lender shall not be reduced in any way by any outstanding
obligations of such Intercompany Lender to such Intercompany Debtor, whether
such obligations are monetary or otherwise. Each Intercompany Lender is hereby
authorized to record all amounts owing in consideration of Intercompany
Indebtedness extended by the Intercompany Debtors to such Intercompany Lender,
all of which shall be evidenced by this Note, and all repayments thereof, in its
books and records in accordance with its usual practice, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided, however that the failure of any Intercompany Lender to record
such information shall not affect any Intercompany Debtor's

--------------------------------------------------------------------------------



obligations in respect of Intercompany Indebtedness extended by such
Intercompany Lender to such Intercompany Debtor.

        Each Intercompany Debtor hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. No delay on the part of any
Intercompany Lender in the exercise of any right, power or remedy shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or remedy preclude any other or further exercise thereof, or the exercise
of any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Note shall in any event be
effective against any Note Party unless the same shall be in writing and signed
and delivered by such Note Party. This Note shall be construed as a separate
agreement with respect to each Note Party and may be amended, modified,
supplemented, waived or released with respect to any Note Party without the
approval of any other Note Party and without affecting the obligations of any
other Note Party hereunder.

        Upon execution and delivery after the date hereof by any Subsidiary of
Janus Capital Group Inc., a Delaware corporation ("Janus"), of a counterpart
signature page hereto, such Subsidiary shall become a Note Party hereunder with
the same force and effect as if originally named as a Note Party hereunder. The
rights and obligations of each Note Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Note Party as a party to this
Note.

        Pursuant to the Credit Agreement dated as of October 19, 2005, as
amended and restated as of June 1, 2007, and as further amended and restated as
of June [    ], 2009 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among Janus, the Lenders party thereto,
Citibank, N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent,
this Note shall be pledged by the Intercompany Lenders in accordance therewith.
Each Intercompany Debtor hereby acknowledges and agrees that the Agent may,
pursuant to such agreements and any other applicable agreements as in effect
from time to time, exercise all rights provided therein with respect to this
Note. For purposes hereof, an "Enforcement Event" shall be deemed to have
occurred and be continuing if an Event of Default (as defined in the Credit
Agreement) shall have occurred and is continuing and either (a) all or any part
of the Obligations shall have been declared, or shall have automatically become,
due and payable or (b) the Agent or the Secured Parties shall have commenced the
exercise of their rights as secured creditors with respect to this Note.

        This Note and all Indebtedness evidenced hereby is subject to the
subordination provisions of the Intercompany Indebtedness Subordination
Agreement dated as of June [    ], 2009, among Janus, its Subsidiaries party
thereto and the Agent, as the same may be amended, supplemented or otherwise
modified from time to time.

        THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

2

--------------------------------------------------------------------------------





  JANUS CAPITAL GROUP INC.,





 
By
 
  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

CAPITAL GROUP PARTNERS, INC.,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS HOLDINGS LLC,



 

By: [                ], its



  [Sole][Managing] Member,





 
By
 
  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS CAPITAL MANAGEMENT LLC,



 

By: [                ], its



  [Sole][Managing] Member,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    





 
JANUS INTERNATIONAL HOLDING LLC,



 

By: [                ], its



  [Sole][Managing] Member,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    

   

[Signature Page to Global Intercompany Note]

3

--------------------------------------------------------------------------------





  JANUS MANAGEMENT HOLDINGS CORP,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS CAPITAL ASIA LTD,



 

By

 

 


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS CAPITAL INTERNATIONAL LTD,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS CAPITAL SINGAPORE PTE LTD,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS CAPITAL TRUST MANAGER LTD,



 

By

 

 


--------------------------------------------------------------------------------



      Name:    



      Title:    

   

[Signature Page to Global Intercompany Note]

4

--------------------------------------------------------------------------------





  INTECH INVESTMENT MANAGEMENT LLC,



 

By: [                ], its



  [Sole][Managing] Member,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

PERKINS INVESTMENT MANAGEMENT LLC,



 

By: [                ], its



  [Sole][Managing] Member,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS DISTRIBUTORS LLC,



 

By: [                ], its



  [Sole][Managing] Member,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    



 

JANUS SERVICES LLC,



 

By: [                ], its



  [Sole][Managing] Member,



 

By

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    

   

[Signature Page to Global Intercompany Note]

5

--------------------------------------------------------------------------------






EXHIBIT F


INTERCOMPANY INDEBTEDNESS
SUBORDINATION AGREEMENT


        Reference is made to the Credit Agreement dated as of October 19, 2005,
as amended and restated as of June 1, 2007, and as further amended and restated
as of June [    ], 2009 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among Janus Capital Group Inc., a
Delaware corporation (the "Borrower"), the Lenders party thereto, Citibank,
N.A., as Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent.

        From time to time the Borrower and its Subsidiaries (each, a "Note
Party") have made, and will make, loans, advances and other extensions of credit
to one or more of the Borrower and its Subsidiaries (any such Indebtedness
resulting from such extensions of credit being referred to herein as
"Intercompany Indebtedness"; any Note Party that is an obligor thereon is
referred to herein as the "Intercompany Debtor", and any Note Party that is an
obligee thereunder is referred to herein as the "Intercompany Lender").

        The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. In accordance with the
Credit Agreement, each of the Borrower and its Subsidiaries desire to enter into
this Agreement in order to subordinate, on the terms set forth herein, its
rights, as an Intercompany Lender, to payment under any Intercompany
Indebtedness to the prior payment in full of the Obligations. The Borrower and
its Subsidiaries will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

        1.    Definitions.    Capitalized terms used but not defined herein
(including the preliminary statements hereto) shall have the meanings assigned
to them in the Credit Agreement. The rules of construction specified in
Sections 1.02 and 1.03 of the Credit Agreement also apply to this Agreement,
mutatis mutandis. For purposes of this Agreement, the Lenders and any other
obligees in respect of any Obligations are sometimes referred to as "Senior
Lenders".

        2.    Subordination.    (a) Each Intercompany Lender hereby agrees that
all its right, title and interest in, to and under the Intercompany Indebtedness
shall be subordinate, and junior in right of payment, to the rights of the
obligees in respect of the Obligations.

        (b)   Upon any distribution of the assets of the Intercompany Debtor, or
upon any dissolution, winding up, liquidation or reorganization of the
Intercompany Debtor, whether in bankruptcy, insolvency, reorganization,
arrangement or receivership proceedings or otherwise, or upon any assignment for
the benefit of creditors or any other marshaling of the assets and liabilities
of the Intercompany Debtor, or otherwise:

          (i)  the Senior Lenders shall first be entitled to receive
indefeasible payment in full in cash of the Obligations (whenever arising) owed
by such Intercompany Debtor before any Intercompany Lender shall be entitled to
receive any payment on account of the Intercompany Indebtedness owed by such
Intercompany Debtor, whether of principal, interest or otherwise; and

         (ii)  any payment by, or on behalf of, or distribution of the assets
of, such Intercompany Debtor of any kind or character, whether in cash, property
or securities, to which any Intercompany Lender would be entitled except for the
provisions of this Section shall be paid or delivered by the Note Party making
such payment or distribution (whether a trustee in bankruptcy, a receiver,
custodian or liquidating trustee or otherwise) directly to the Agent, until the
indefeasible payment in full in cash of all Obligations.

        (c)   In the event that any payment by, or on behalf of, or distribution
of the assets of, an Intercompany Debtor of any kind or character, whether in
cash, property or securities, and whether directly, by purchase, redemption,
exercise of any right of setoff or otherwise, shall be

--------------------------------------------------------------------------------



received by or on behalf of an Intercompany Lender after the occurrence, with
respect to such Intercompany Debtor, of any proceeding, attachment or other
event, condition or circumstance specified in clause (b) above, such payment or
distribution shall be held by such Intercompany Lender in trust (segregated from
other property of such Intercompany Lender) for the benefit of the Agent, and
shall forthwith be paid over to the Agent, in each case until the indefeasible
payment in full in cash of all Obligations.

        3.    Waivers and Consents.    (a) Each Intercompany Lender waives the
right to compel that any property or asset of any Intercompany Debtor or any
property or asset of any guarantor of the Obligations or any other Person be
applied in any particular order to discharge the Obligations. Each Intercompany
Lender expressly waives the right to require any Agent or any Senior Lender to
proceed against any Intercompany Debtor, any guarantor of any Obligations or any
other Person, or to pursue any other remedy in its or their power that such
Intercompany Lender cannot pursue and that would lighten such Intercompany
Lender's burden, notwithstanding that the failure of any Agent or any Senior
Lender to do so may thereby prejudice such Intercompany Lender. Each
Intercompany Lender agrees that it shall not be discharged, exonerated or have
its obligations hereunder reduced by any Agent's or any Senior Lender's delay in
proceeding against or enforcing any remedy against any Intercompany Debtor, any
guarantor of any Obligations or any other Note Party; by any Agent or any Senior
Lender releasing any Intercompany Debtor, any guarantor of any Obligations or
any other Note Party from all or any part of the Obligations; or by the
discharge of any Intercompany Debtor, any guarantor of any Obligations or any
other Note Party by an operation of law or otherwise, with or without the
intervention or omission of any Agent or any Senior Lender.

        (b)   Each Intercompany Lender waives all rights and defenses arising
out of an election of remedies by any Agent or any Senior Lender, even though
that election of remedies, including any nonjudicial foreclosure with respect to
any property or asset securing any Obligations, has impaired the value of such
Intercompany Lender's rights of subrogation, reimbursement, or contribution
against any Intercompany Debtor, any guarantor of the Obligations or any other
Person. Each Intercompany Lender expressly waives any rights or defenses it may
have by reason of protection afforded to any Intercompany Debtor, any guarantor
of the Obligations or any other Note Party with respect to the Obligations
pursuant to any anti-deficiency laws or other laws of similar import that limit
or discharge the principal debtor's indebtedness upon judicial or nonjudicial
foreclosure of property or assets securing any Obligations.

        (c)   Each Intercompany Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Obligations made by any Agent or any Senior Lender
may be rescinded in whole or in part by such Agent or Senior Lender, and any
Obligation may be continued, and the Obligations or the liability of any
Intercompany Debtor, any guarantor thereof or any other Person obligated
thereunder, or any right of offset with respect thereto, may, from time to time,
in whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered or released by the Agents or the Senior Lenders, in each
case without notice to or further assent by such Intercompany Lender, which will
remain bound hereunder, and without impairing, abridging, releasing or affecting
the subordination provided for herein.

        (d)   Each Intercompany Lender waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations, and any and
all notice of or proof of reliance by the Senior Lenders upon this Agreement.
The Obligations, and any of them, shall be deemed conclusively to have been
created, contracted or incurred, and the consent to create the obligations of
any Intercompany Debtor in respect of the Intercompany Indebtedness shall be
deemed conclusively to have been given, in reliance upon this Agreement. Each
Intercompany Lender waives any protest, demand for payment and notice of
default.

2

--------------------------------------------------------------------------------



        4.    Obligations Unconditional.    All rights and interests of the
Agent and the Senior Lenders hereunder, and all agreements and obligations of
each Intercompany Lender and each Intercompany Debtor hereunder, shall remain in
full force and effect irrespective of:

        (a)   any lack of validity or enforceability of the Credit Agreement or
any other Loan Document;

        (b)   any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;

        (c)   any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of or consent to departure from,
any guarantee of any Obligations; or

        (d)   any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Intercompany Debtor in respect of the
Obligations or of such Intercompany Lender or such Intercompany Debtor in
respect of the subordination provisions set forth herein.

        5.    Waiver of Claims.    (a) To the maximum extent permitted by law,
each Intercompany Lender waives any claim it might have against any Agent or any
Senior Lender with respect to, or arising out of, any action or failure to act
or any error of judgment, negligence, or mistake or oversight whatsoever on the
part of any Agent or any Senior Lender, or any of their Related Parties, with
respect to any exercise of rights or remedies under the Loan Documents, except
to the extent due to the gross negligence or wilful misconduct of such Agent or
such Senior Lender, as the case may be. None of the Agent, the Senior Lenders or
any of their Related Parties, shall be liable for failure to demand, collect or
realize upon any guarantee of any Obligations, or for any delay in doing so, or
shall be under any obligation to sell or otherwise dispose of any such property
or asset upon the request of any Intercompany Debtor, any Intercompany Lender or
any other Person or to take any other action whatsoever with regard to any such
property or asset, or any part thereof, or any such guarantee.

        6.    Further Assurances.    Each Intercompany Lender and each
Intercompany Debtor, at its own expense and at any time from time to time, upon
the reasonable written request of the Agent will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Agent reasonably may request for the purposes of obtaining or preserving the
full benefits of the subordination provisions set forth herein and of the rights
and powers herein granted.

        7.    Provisions Define Relative Rights.    These subordination
provisions are intended solely for the purpose of defining the relative rights
of the Senior Lenders on the one hand and the Intercompany Lenders on the other,
and no other Person shall have any right, benefit or other interest under these
subordination provisions.

        8.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        9.    Amendments in Writing; No Waiver; Cumulative Remedies.    (a) None
of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each of the parties hereto.

        (b)   No failure by any Agent or any Senior Lender to exercise, and no
delay by such Agent or Senior Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder

3

--------------------------------------------------------------------------------



shall preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

        (c)   The rights, remedies, powers and privileges hereunder are
cumulative and not exclusive of any rights, remedies, powers or privileges
provided by law.

        10.    Section Headings.    The section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

        11.    Successors and Assigns.    This Agreement, including the waivers
contained herein, shall be binding upon the successors and assigns of each
Intercompany Debtor and each Intercompany Lender and shall inure to the benefit
of the Senior Lenders and their successors and assigns.

        12.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY SENIOR LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH SENIOR LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT,
THE OTHER PARTIES HERETO AND THE SENIOR LENDERS HAVE BEEN INDUCED TO ENTER INTO
THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

        13.    Jurisdiction; Consent to Service of Process.    (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in the county of New York and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State Court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party or any Senior Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any other party, or
any of its properties, in the courts of any jurisdiction.

        (b)   Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

        (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in the Credit Agreement. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

        14.    Additional Subsidiaries.    Upon execution and delivery after the
date hereof by any Subsidiary of a counterpart signature page hereto, such
Subsidiary shall become a party hereto with the same force and effect as if
originally named as a party hereunder. The rights and obligations under this

4

--------------------------------------------------------------------------------



Agreement of each other party hereto shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this Agreement.

        15.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

        16.    Termination.    This Agreement shall terminate when all the Loan
Document Obligations (other than Contingent Obligations) have been paid in full
and the Lenders have no further commitment to lend under the Credit Agreement.

        [The rest of this page is intentionally left blank ]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of [    ] day of June,
2009.

    JANUS CAPITAL GROUP INC.,
 
 
by
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
CITIBANK, N.A.,
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
CAPITAL GROUP PARTNERS, INC.,
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS HOLDINGS LLC,
 
 
By: [            ], its     [Sole][Managing] Member,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS CAPITAL MANAGEMENT LLC,
 
 
By: [            ], its     [Sole][Managing] Member,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

6

--------------------------------------------------------------------------------




 
 
JANUS INTERNATIONAL HOLDING LLC,
 
 
By: [            ], its     [Sole][Managing] Member,
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS MANAGEMENT HOLDINGS CORP,
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS CAPITAL ASIA LTD,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS CAPITAL INTERNATIONAL LTD,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS CAPITAL SINGAPORE PTE LTD,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS CAPITAL TRUST MANAGER LTD,
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

7

--------------------------------------------------------------------------------




 
 
INTECH INVESTMENT MANAGEMENT LLC,
 
 
By: [            ], its     [Sole][Managing] Member,
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
PERKINS INVESTMENT MANAGEMENT LLC,
 
 
By: [            ], its     [Sole][Managing] Member,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS DISTRIBUTORS LLC,
 
 
By: [            ], its     [Sole][Managing] Member,
 
 
By
 
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
JANUS SERVICES LLC,
 
 
By: [            ], its     [Sole][Managing] Member,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

8

--------------------------------------------------------------------------------


